

EXHIBIT 10.142 - CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.142 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.



LICENSE AGREEMENT


License Agreement (“Agreement”) dated July 21, 2010 between Nine West
Development Corporation, a Delaware corporation (“Licensor”), whose address is
1007 Orange Street, Wilmington, DE 19801 and Inter Parfums USA, LLC, a New York
limited liability company (“Licensee”) whose address is 551 Fifth Avenue, New
York, NY 10176 (Licensor and Licensee hereinafter sometimes collectively
referred to as the “Parties”).


WHEREAS, Licensor is the owner and registrant of the trademark “NINE WEST” (the
“Mark”), and all variations and derivations thereof, and of subsisting
registrations and applications for such marks in the United States Patent and
Trademark Office as set forth on Schedule 1 annexed hereto, and in other
countries around the world; and


WHEREAS, Licensee is engaged in the manufacture, sale and distribution
of  fragrances and cosmetics, and desires to obtain from Licensor an exclusive,
world-wide license to use the Mark in the form as shown in Schedule A annexed
hereto, and such variations and derivations thereof as Licensor in its sole
discretion shall designate as usable by Licensee (collectively, the “Licensed
Mark”), in connection with the design, manufacture or assembly, sale, marketing,
distribution, advertising and promotion of fragrances and cosmetics as described
in Schedule B hereto (the “Licensed Articles”), upon such terms and subject to
such conditions as set forth herein.


NOW, THEREFORE, in consideration of the premises and mutual promises hereinafter
set forth, the parties agree as follows:


DEFINITIONS


The following capitalized terms shall have the meanings ascribed below in this
Agreement.


 “Affiliate”.  An "Affiliate," in the case of Licensor, shall mean an entity or
person which directly or indirectly controls or is controlled by or is under
common control with Licensor, with the exception of Licensee, and in the case of
Licensee, shall mean an entity or person which directly or indirectly controls
or is controlled by or is under common control with Licensee with the exception
of Licensor. For avoidance of doubt, distributors of Licensee shall not be
deemed Affiliates of Licensee.

 
1

--------------------------------------------------------------------------------

 


“Annual Period”:  The period commencing on the signing of this Agreement and
ending on December 31, 2011 and each consecutive 12-month period of the Term
thereafter shall be referred to as an “Annual Period.”


“Channels of Distribution”:   “Channels of Distribution” consist of the
following First Tier Retailers, as hereinafter defined. First Tier Retailers
shall mean those first-line, high-quality department stores, specialty retail
stores and fragrance/cosmetic specialty retail stores in the Territory, which,
based upon their locations, merchandising and overall operations are consistent
with the high quality of the Licensed Articles and the reputation, image and
prestige of the Licensed Mark. Such high-quality retail stores shall include,
but not be limited to, those that sell any one (1) of the three (3) following
brands: [—————————]1. Channels of Distribution shall include, but not be limited
to, the pre-approved list of First Tier Retailers in the United States is set
forth in Schedule E-1 annexed hereto, and additional First Tier retailers, which
meet the criteria above, are subject to the approval of Licensor.


In addition, with respect to distribution and sales of Licensed Articles outside
the United States, First Tier Channels of Distribution shall also include
international duty free stores, prestige fragrance perfumeries, U.S. Military
Bases, or other regular priced stores where prestige fragrances are sold with
comparable reputation, image and prestige of the First Tier Retailers in the
United States. International First Tier retailers, which meet the criteria
above, are subject to the prior written approval of Licensor. Licensee agrees
that, with respect to sales of Licensed Articles outside the United States,
sales priority will be given to the Foreign Territories in which there are (i)
Nine West Retail Stores owned or operated by Licensor’s Foreign Licensees and
(ii) department store customers of the Licensor’s Foreign Licensees listed in
Schedule E-2, as amended from time to time. Authorization to make sales in
additional Foreign Territories shall be requested by Licensee in advance and
subject to the prior written approval of Licensor.


In addition, Channels of Distribution shall also include pre-approved Second
Tier Retailers, which is defined to mean those retailers below the reputation,
image and prestige of the First Tier Retailers, but above deep discount mass
market and club stores or outlets such as Wal-Mart. Licensee shall obtain the
approval of Licensor for each Second Tier Retailer prior to selling to any
Second Tier Retailers. In no event shall Licensee make any sales to wholesalers,
jobbers or diverters, factory outlet stores, warehouse clubs, swap meets, flea
markets, kiosks or similar sales outlets, and, unless otherwise authorized in
advance and in writing by Licensor, the Internet or other electronic channels of
distribution, such as interactive.


The Channels of Distribution shall also include “E-tailers” (as such term is
hereinafter defined) pre-approved in writing by Licensor, which will promote the
availability of the Licensed Articles via such E-tailers’ E-commerce Web sites
and which will fulfill orders for the Licensed Articles placed through such
E-commerce Web Sites. “E-tailers” shall mean any entity engaged in the legal
promotion and sale of the Licensed Articles whose primary means of promotion,
sale or distribution of the Licensed Articles is via an E-Commerce Web Site,
which have a comparable reputation, image and prestige of First Tier Retailers.



--------------------------------------------------------------------------------

1 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.1.

 
2

--------------------------------------------------------------------------------

 



 “Contractor” shall mean any person, firm or company appointed or proposed as a
contractor to perform filling or the manufacturing of the Licensed Articles on
behalf of Licensee pursuant to this Agreement. For purposes of this Agreement,
(i) [———-]2, shall be the exclusive creator and supplier of the fragrance oils
to be used in the initial version of the Licensed Articles to be produced and
marketed by Licensee hereunder. For subsequent versions of the Licensed
Articles, the Parties shall consult in good faith with other fragrance suppliers
and [———-]3 to determine which of such fragrance suppliers shall create and
supply such subsequent versions of the Licensed Articles. [———-]4, and any such
other fragrance supplier, shall be deemed to be a Contractor hereunder; and (ii)
"Subcontractors/Suppliers," as hereinafter defined, shall also be deemed to be
Contractors..



“Creative” shall mean product fragrances (or formula combinations), concepts
Formulae, product names, product line names, formula/ingredient descriptions,
instructions, packaging, labels, tags, taglines, slogans, copy, scent strip
designs, images, artwork, drawings, sketches, plans, designs, displays,
illustrations, models, Packaging Materials and all other forms of identification
affixed to or connected with Licensed Articles whether or not Approved by
Licensor, including, without limitation, any New Marks, but excluding stock
components, such as bottles, caps and pumps, provided Licensee gives notice to
Licensor of the intended use of such components. The Parties agree that Licensor
will engage, at its sole cost and expense, [———-]5, the creative consultant who
will, as Licensor's representative, coordinate the efforts of the Parties and
the Contractors with respect to fragrance development and all creative elements,
from concept to finished product to assure efficient and effective communication
among the Parties and the Contractors and production and marketing of the
Licensed Articles. The Parties further agree that they will collaborate on the
selection of two (2) or three (3) candidates for consideration as the Contractor
that will assist in the design of the bottle(s) and Packaging Materials for the
Licensed Articles sales launch and for the subsequent introduction of additional
fragrances.


“Development Services” shall mean those product development services to be
performed by Licensee as described in Section 1.12.



--------------------------------------------------------------------------------

2 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.2. 
3 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.3. 
4 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.4. 
5 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.5.

 
3

--------------------------------------------------------------------------------

 


“Formula(e)” shall mean any and all of the formulae, lists of ingredients,
fragrances, technical information, recipes, processes and instructions (held in
whatever form) reasonably necessary to enable the Licensed Articles to be
produced. Formulae used to produce the launch fragrance hereunder shall be owned
by [———-]6. Ownership of Formula(e) for any fragrance(s) produced hereunder
other than the launch fragrance shall be owned by the fragrance supplier for
that fragrance. All Formulae for fragrances produced hereunder shall be for the
perpetual and exclusive use of Licensor.


“Fully Burdened Cost” shall mean the cost of Licensee’s inventory plus
reasonable allocation of overhead, i.e., purchasing, development and production
expenses.


“Initial Launch” shall mean the first delivery of Licensed Articles to a First
Tier Retailer approved by Licensor and/or a Nine West Retail Store, which the
Parties estimate will be approximately twelve (12) months after Effective Date.


“Initial Suggested Retail Price” shall mean the retail price established by
Licensor in consultation with Licensee and as to which Licensee has given its
consent, provided such consent is to not be unreasonably withheld, as the
initial manufacturer’s suggested retail price (“MSRP”) to be marked on the
relevant Licensed Articles.


“Licensed Articles”:  The “Licensed Articles,” all bearing the Licensed Mark,
shall consist of the products set forth on Schedule B to this Agreement.


“Licensor’s Foreign Licensees”: Licensor’s Foreign Licensees shall mean those
non-United States retail stores, whether stand alone or leased, which are owned,
operated, or leased by Licensor’s Licensees.


“Licensed Mark”: The “Licensed Mark” consists of the “NINE WEST” trademark(s) as
set forth in Schedule A to this Agreement.


“Licensed Materials”: Licensed Materials shall have the meaning set forth in set
forth in Section 7.1 hereof.



“Nine West Retail Stores”. “Nine West Retail Stores” shall mean those retail
stores which are owned and operated by Licensor’s Affiliate,  in the United
States.


 “Minimum Annual Royalty”: The “Minimum Annual Royalty” is the Sales Royalty
amount payable by Licensee to Licensor on required Minimum Net Sales of Licensed
Articles for an Annual Period.  The Minimum Annual Royalty for each Annual
Period, together with the required Minimum Net Sales, shall be in the amounts
set forth in Schedule C.  The Minimum Annual Royalty shall be paid to the
Licensor in U.S. Dollars in four (4) equal installments no later than [———-]7
after the end of each calendar quarter. Upon execution and delivery of this
Agreement Licensee shall pay in advance the Minimum Annual Royalty for the
Second Annual Period in one lump sum payment.



--------------------------------------------------------------------------------

6 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.6. 
7 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.7.

 
4

--------------------------------------------------------------------------------

 


Payments of the Minimum Annual Royalty with respect to an Annual Period shall be
credited against the Sales Royalty payments due during that Annual Period but
any payments of the Minimum Annual Royalty or Sales Royalty with respect to an
Annual Period may not be applied to any other Annual Period.


“Net Sales”:  The term “Net Sales” shall have the meaning set forth in Article
6.1 hereof.


“New Marks”: The term “New Marks” shall mean any names, trademarks, service
marks, trade names, domain names, taglines, slogans, logos or trade dress
developed under this Agreement or used or proposed to be used on Licensor
Licensed Articles, and any other names, trademarks, service marks, taglines,
slogans or trade dress displayed on or in connection with Licensor Licensed
Articles or the packaging for Licensor Licensed Articles.


“Sales Royalty”:  The “Sales Royalty” is equal to [———-]8 of Net Sales.


Sales Royalty payments shall be due at the end of each calendar quarter and
shall be paid to the Licensor in U.S. Dollars no later than [———-)]9 days
thereafter. In the event Licensee’s sales of Licensed Articles are paid for in
the currency other than U.S. Dollars, Net Sales of such Licensed Articles shall
be reported to Licensor in U.S. Dollars using the Average Exchange Rate (as
hereinafter defined) for each month the report relates to. The Sales Royalty
payable thereon shall be calculated in the U.S. Dollar equivalent of the Average
Exchange Rate, totaled for the reporting period, and paid in accordance with the
provisions of this Agreement. For purposes of this Agreement, “Average Exchange
Rate” for any period of time with respect to any currency other than U.S.
Dollars means the daily average price during such period of time at which the
U.S. Dollar could have been purchased with such other currency, as reported on
www.oanda.com or, if no rate(s) is(are) available on www.oanda.com for such
date(s), on the rates reported for such date(s) by the Wall Street Journal. The
Sales Royalty due Licensor for an Annual Period shall, in no case, be less than
the Minimum Annual Royalty specified below for that Annual Period.



--------------------------------------------------------------------------------

8 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.8. 
9 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.9.

 
5

--------------------------------------------------------------------------------

 


"Subcontractors/Suppliers": The term "Subcontractors/Suppliers" shall mean all
subcontractors and suppliers of component parts that bear the Licensed Marks, or
the name or logo of Licensor.


“Term”: The "Term" will be the period commencing with the signing of this
Agreement and ending on December 31, 2016 unless sooner terminated as provided
herein. As hereinabove set forth, the first Annual Period will be deemed to be
the period commencing on the date of execution of this Agreement by the Parties
and ending on December 31, 2011. Licensee shall have the option to renew the
term for up to two (2) consecutive three (3)-year Annual Periods as follows:


(a) for the first renewal period, (i) Licensee notifies Licensor of Licensee’s
intent to renew not later than January 31, 2016, (ii) Licensee has not committed
an Event of Default, and (iii) Licensee has met Minimum Net Sales for [———-]10
as set forth in Schedule D;   and


(b)  for the second renewal period, (i) Licensee notifies Licensor of Licensee’s
intent to renew not later than January 31, 2019, (ii) Licensee has not committed
an Event of Default, and (iii) Licensee has met Minimum Net Sales for [———-]11
as set forth in Schedule D.


To the extent Licensee exercises its option, the Term will be extended for the
applicable three (3)-year Annual Periods (each a “Renewal Term”).


“Territory”:  The “Territory” shall consist of the world; provided, however,
that Licensee may make sales of Licensed Articles only in those countries in
which the Licensed Mark is registered, or in which registration has been applied
for. Schedule A contains a listing of the countries in which the Licensed Mark
is registered or in which registration has been applied for. Licensee must
obtain Licensor’s prior written approval to make sales of Licensed Articles in
any country that is not listed in Schedule A.


ARTICLE 1 - GRANT OF LICENSE; PRODUCT DEVELOPMENT


1.1           Grant of License. Licensor hereby grants to Licensee the
exclusive, personal and nontransferable right to use, under the auspices and
privileges provided by the registrations covering the same, the Licensed Marks
to (i) develop, produce, and manufacture Licensed Articles, (ii) sell Licensed
Articles to Nine West Retail Stores and Licensor’s Foreign Licensees and (iii)
market, advertise, distribute and sell Licensed Articles within the Channels of
Distribution, during the Term of this Agreement and any Renewal Term; provided,
however, that Licensee’s right to market, promote and sell Licensed Articles in
the Territory outside of the United States shall be non-exclusive solely to the
extent of rights existing in Licensor’s Foreign Licensees as of the effective
date of this Agreement; and provided further, that no manufacturing rights to
Licensed Articles reside in any third party, except to the limited extent set
forth in this Article 1.1(f) and (g) relating solely to cosmetic Licensed
Articles.



--------------------------------------------------------------------------------

10 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.10. 
11 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.11.

 
6

--------------------------------------------------------------------------------

 


(a)           Licensor reserves all rights not specifically granted to Licensee
hereunder.


(b)           The rights hereby granted to Licensee may not be licensed,
sublicensed, assigned or otherwise transferred by Licensee to any third party,
in whole or in part, without the prior written consent of Licensor.


(c)           Licensee expressly acknowledges that it is not licensed or
authorized under this Agreement to use the Licensed Marks or otherwise exercise
any rights licensed hereunder, or allow any third party to do so, either
directly or indirectly, on non-Licensed Articles, except as may otherwise be
agreed in writing by Licensor with respect to “gift with purchase” items or
“purchase with purchase items”; provided that no “gift with purchase” item or
“purchase with purchase” item may consist of a product currently under license
by Licensor to a third party licensee, unless otherwise agreed in writing among
Licensor, Licensee and such third party licensee.


(d)           Licensee shall not advertise, promote or otherwise market the
Licensed Articles to the public or to the trade (or permit any third party to do
so) earlier than, the later of (i) the commencement date of the Term, or (ii)
Licensee’s receipt of Licensor’s approvals pursuant to Article 2 below.


(e)           Notwithstanding anything to the contrary contained in this Article
1.1 hereof, the marketing, distribution and sale rights relating to cosmetic
Licensed Articles as contained in Schedule B shall initially be limited to
marketing of “gift with purchase” and/or “purchase with purchase” promotions in
conjunction with sales of Licensed Articles.


(f)           If at any time during the Term, Licensee desires to expand its
rights to use the Licensed Mark in connection with the design, manufacture or
assembly, sale, marketing, distribution or advertising and promotion of cosmetic
Licensed Articles for sales to customers for purposes other than “gift with
purchase” and/or “purchase with purchase”  bearing such Licensed Mark in the
Territory, then Licensee shall so inform Licensor, and Licensee shall submit to
Licensor for its consideration, a business plan for the Licensed Mark in the
Territory (the “Business Development Plan”).  Such Business Development Plan in
each instance shall set forth with reasonable specificity, the manner in which
Licensee plans the sale, marketing, distribution, advertising and promotion of
cosmetics Licensed Articles under such Licensed Mark in the Territory, a level
of Minimum Net Sales and corresponding payment of Minimum Royalties for each
Annual Period in which Licensee plans to distribute Articles under such Licensed
Mark (which shall be separate from and not included in the Minimum Net Sales or
Minimum Royalties provided for in this Agreement) and the date that Licensee
shall commence sales, all in a format acceptable to Licensor, together with such
information as Licensor may reasonably request. Licensor shall provide its
written approval or denial of each such Business Development Plan in a timely
manner, not to exceed [———-]12 from the date that such Business Development Plan
is received by Licensor, which approval or denial shall be in Licensor’s sole
discretion.  Upon approval by Licensor, the Parties shall enter into an
appropriate written amendment to this License Agreement, upon terms and
conditions as set forth in the approved Business Development Plan and as agreed
upon by the Parties. If Licensor denies approval of the Business Development
Plan, Licensor shall advise Licensee of its objections and Licensee shall submit
an amended Business Development Plan for approval within [———-]13 after its
receipt of Licensor’s written denial of approval. If Licensor does not approve
the amended Business Development Plan, this Agreement and the license granted
hereunder shall remain in full force and effect in accordance with its terms and
Licensor may grant to a third party licensee the exclusive right to sell
cosmetics bearing the Licensed Mark in the Territory and the non-exclusive right
to sell cosmetics bearing the Licensed Mark as “gifts with purchase” and/or
“purchase with purchase”.



--------------------------------------------------------------------------------

12 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.12. 
13 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.13.

 
7

--------------------------------------------------------------------------------

 


(g)           If at any time during the Term, Licensor desires to expand the
rights to use the Licensed Mark in connection with the design, manufacture or
assembly, sale, marketing, distribution or advertising and promotion of cosmetic
Licensed Articles for sales to customers for purposes other than “gift with
purchase” and/or “purchase with purchase” promotions bearing such Licensed Mark
in the Territory, and provided Licensee has not submitted a Business Development
Plan pursuant to Section 1.1(f), above, which was not approved by Licensor, then
Licensor shall give notice to Licensee (the "Licensor Cosmetic Notice"), and
Licensee shall have the exclusive first right of negotiation with respect to
such rights for a period of [———-]14 from the date Licensor provides the
Licensor Cosmetic Notice to Licensee. In the event Licensee exercises such
right, then Licensee shall submit to Licensor for Licensor’s consideration, a
Business Development Plan for the cosmetic Licensed Articles in the Territory
setting forth substantially the same information as that referred to in Section
1.2(f), above. If Licensor rejects the Business Development Plan submitted by
Licensee, then Licensor may enter into a license agreement for cosmetic Licensed
Articles with a third party, provided that, Licensee shall continue to have the
non-exclusive right to design, manufacture or assembly, sale, market,
distribute, advertise and promote and sell the same cosmetic Licensed Articles
that it has marketed with “gift with purchase” and/or “purchase with purchase”
promotions into Channels of Distribution.




--------------------------------------------------------------------------------

14 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.14.

 
8

--------------------------------------------------------------------------------

 

(h)           If at any time during the Term, Licensor desires to expand the
rights to use the Licensed Mark in connection with the design, manufacture or
assembly, sale, marketing, distribution or advertising and promotion of men's or
children's (or both men's and children's) fragrance Licensed Articles, then for
each such expansion of rights Licensor shall give notice to Licensee (each a
"Licensor Additional Fragrance Notice"), and Licensee shall have the exclusive
first right of negotiation with respect to such rights for a period of [———-]15
from the date Licensor provides the Licensor Additional Fragrance Notice to
Licensee. In the event Licensee exercises such right, then Licensee shall submit
to Licensor for Licensor’s consideration, a Business Development Plan for the
fragrance Licensed Articles in the Territory setting forth substantially the
same information in respect of such fragrance Licensed Articles as that referred
to in Section 1.2(f), above. If Licensor rejects the Business Development Plan
submitted by Licensee, then Licensor may enter into a license agreement for such
fragrance Licensed Articles with a third party.


1.2           General Scope.  In collaboration with Licensor, Licensee shall
develop Licensed Articles under the Licensed Marks.


1.3           Licensee Responsibility.  Licensee shall be responsible, at its
sole cost and expense, for development of product concepts, Formulae, Packaging
Materials, other Creative and all other aspects of actual or proposed Licensed
Articles, for making all samples and all aspects of the manufacture of Licensed
Articles.


1.4           Regular Updates. Licensee agrees to use commercially reasonable
best efforts stay abreast of research and development relevant to the Licensed
Articles industry and technological developments and innovations in
manufacturing and marketing techniques for Licensed Articles and Packaging
Materials.


1.5           Annual Planning.


(a)           Within [———-]16 after the date of this Agreement, and thereafter
each year consistent with Licensee’s ordinary course of business on an annual
basis, Licensee shall develop a product plan for the next fiscal year (the
“Annual Plan”), which shall set forth descriptions of the Licensed Articles
Licensee plans to develop (including a description of each SKU), a timeline for
the development of each of these products and their corresponding promotional
materials.  


(b)           Licensee shall submit the Annual Plan to Licensee for Approval,
and shall meet with Licensor to discuss the Annual Plan.


1.6           Product Concept and Creation.  Licensee shall, at its expense,
create, develop and manufacture the Licensed Articles, which shall be subject to
the Approval of Licensor; and Licensee shall provide notice to Licensor at each
stage of production, as follows:


 
·
Product concept, including fragrance scent and fragrance color

 
·
bottle or container design and styling,




--------------------------------------------------------------------------------

15 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.15. 
16 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.16.

 
9

--------------------------------------------------------------------------------

 

 
·
development and choice of Licensed Articles,

 
·
development and choice of packaging,

 
·
choice of the product name

 
·
logo design and logo color.



1.7          Preliminary Legal Clearance.  Licensee shall ensure, and bear all
costs and expenses of ensuring, that all prototypes submitted for Approval will
adhere to the legal requirements of territories in which manufacturing and
selling of Licensed Articles is anticipated to occur and any territories from
which components or ingredients thereof may be obtained. In the event Licensor
authorizes Licensee in writing to undertake in Licensor’s behalf a trademark
search in a particular jurisdiction with respect to the Licensed Mark, Licensor
shall reimburse Licensee for Licensee’s reasonable out-of-pocket expenses
incurred in connection with any such authorized search.


1.8         Contractors and Manufacturing Process.


(a)           All Licensed Articles shall be filled, produced, manufactured
sold, distributed, marketed, advertised, promoted, labeled, packaged and, if
applicable, imported into any country or region by Licensee, in all material
respects in accordance with all applicable foreign and United States laws, rules
and regulations, including, without limitation, those of the U.S. Food and Drug
Administration, and comparable laws, rules and regulations of those non-U.S.
jurisdictions in which Licensee manufactures, promotes, markets and sells
Licensed Articles, and the practices and policies of Licensor relating thereto,
including those with respect to fair remuneration for work, health and safety
conditions in the work environment, environmental conditions and social
protection of workers. Licensee shall provide a copy of Licensor’s current
Standards for Contractors and Suppliers (as attached hereto as Schedule I and as
may be translated or amended by Licensor from time to time, the “Standards”) to
Contractors and Subcontractors/Suppliers, and Licensee shall monitor and be
responsible for the compliance of its Contractors with the Standards.


(b)           Licensee agrees that, prior to commencing the production of
Licensed Articles at any particular factory or facility, or otherwise at
Licensor’s request, it will provide notice to Licensor of the identity, location
and ownership of any factory or facility that fills, produces and manufactures
Licensed Articles, and any such other information as Licensor may reasonably
request.  Licensee shall cease producing Licensed Articles at factories or
facilities as to which Licensor shall object, within [———-]17 following
Licensee’s receipt of such notice, provided such objection is made in good faith
and the reasons therefor are simultaneously provided in writing and in
reasonable detail to Licensee, and further provided that Licensee does not
alleviate the concerns or rectify the issues of Licensor that led to such
objection.




--------------------------------------------------------------------------------

17 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.17.

 
10

--------------------------------------------------------------------------------

 

(c)           Licensee further agrees that it will make all Contractors and
Subcontractors/Suppliers  aware in writing that:  (i) they are expected to
adhere to all of the same high standards with regard to Licensed Articles and
the Licensed Mark to which Licensee is held; (ii) Licensor is the true and
lawful owner of the Licensed Mark and all applications or registrations
therefor; and (iii) Licensee’s authority to use the Licensed Mark derives solely
from and subject to the terms and conditions of this Agreement. Licensee shall
remain fully responsible for compliance with all terms and conditions of this
Agreement and shall use its best efforts to protect the Licensed Mark from any
misappropriation, misuse or unauthorized use by any of its directors, officers,
employees, agents, Contractors, Subcontractors/Suppliers, associates or
Affiliates (collectively "Third Parties" for purposes of this Section 1.8(c)).
Notwithstanding the forgoing, Licensee shall fulfill its obligations under this
Section 1.8 if, after using its best efforts to remedy any such
misappropriation, misuse or unauthorized use of the Licensed Marks, Licensee
terminates the relationship of such Third Party. Upon Licensor’s request during
each Year, Licensee will deliver to Licensor a certificate substantially the
same in form and substance as that set forth in Schedule I-2 annexed hereto and
made part hereof.


(d)           Licensor shall have the right, at any time upon [———-]18 prior
notice to Licensee, to inspect the process of manufacturing of Licensed
Articles, or warehousing of any and all Licensed Articles, samples, and
Packaging Materials produced hereunder, and Licensee shall, at all times during
the Term, make its premises and facilities, and use its best efforts to make any
manufacturing, warehouse and distribution facilities, available to Licensor or
its duly authorized representatives, for inspection by Licensor or its duly
authorized representatives, during normal business hours, provided such
inspection does not interfere with the normal business operations of the party
being inspected.


(e) In addition to the foregoing, Licensee shall ensure that all Licensed
Articles conform in all material respects to the applicable rules and
regulations of the U.S. Food and Drug Administration (and similar foreign
agencies) with respect thereto.


1.9          Final Legal Clearance.  Notwithstanding anything to the contrary
contained in this Agreement, Licensor at its sole cost and expense shall, with
respect to the countries in which Licensee is authorized to manufacture,
distribute, market and/or sell Licensed Articles, secure such Licensed Mark
rights in the Licensed Articles such that in Licensor’s reasonable opinion, the
Licensed Articles may freely be manufactured, distributed, marketed or sold by
or for Licensor.


1.10        Creative. Licensee shall, in the form of an Annual Plan submit in
writing or in such other appropriate tangible or intangible form, all Creative
related to Licensor Product for any new product to Licensor for Approval (which
must either be approved or rejected within [———-]19.  The parties acknowledge
that Approval of the Creative for the Initial Launch shall be determined by a
separate schedule as agreed between the parties.



--------------------------------------------------------------------------------

18 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.18. 
19 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.19.

 
11

--------------------------------------------------------------------------------

 


1.11          [intentionally omitted]


1.12          Development Warranties.


(a)            Licensee represents and warrants that the Development Services
will be performed in a professional manner consistent with the level of care,
skill, practice and judgment exercised by other professionals in performing
services of a similar nature under similar circumstances by personnel with
requisite skills, qualifications and licenses needed to carry out such work.


(b)            Licensee represents and warrants that all Creative embodied in
any Licensor Product will be of original development by Licensee (except for
Approved Third-Party Materials or information supplied by Licensor to Licensee
expressly for use in any Licensor Product) and do not infringe upon or otherwise
violate any trademark, copyright, patent or other proprietary rights, United
States or foreign, of any third party, or otherwise violate any U.S. or foreign
law, statute or regulation. Licensee represents and warrants that all Creative
submitted to Licensor for Approval shall have been created specifically for
Licensor and shall not have been previously presented to another company by
Licensee or Licensee’s Affiliates. Licensee further warrants that Licensee has
not and will not in the performance of this Agreement infringe upon or otherwise
violate any trademark, copyright, patent or other proprietary right, United
States or foreign, of any third party.  If, at any time during or after the term
of this Agreement, Licensee becomes aware of the potential for a claim for such
infringement or violation, Licensee shall promptly so notify Licensor in
writing.


(c)            Licensee represents and warrants that the Licensed Articles it
will produce hereunder shall be at the least comparable to the high quality
designer fragrances produced for brands such as [———-]20 and suitable for sale
in First Tier Retailers as defined in this Agreement.


(d)            Notwithstanding anything to the contrary contained in this
Agreement, Licensee shall have the right to use or to make use of stock
components, such as bottles, caps and pumps, in connection with the design,
creation or manufacture of Licensed Articles, provided that, Licensee gives
prior written notice to Licensor of the intended use of such components and
Licensor gives its written Approval of such use; and provided further that, the
end result of Licensee’s use of such stock components is a design that is unique
to the Licensed Articles, such design shall be the property of Licensor, subject
to the rights of Licensee and third parties in such stock components, but not
such unique design.




--------------------------------------------------------------------------------

20 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.20.

 
12

--------------------------------------------------------------------------------

 

(e)           The Creative, including, without limitation, the fragrance, New
Marks, and the Packaging Materials shall be for the exclusive use of Licensor,
and except for the Formulae, shall remain the exclusive property of, and in the
exclusive possession of, Licensor. Other than in performance of this Agreement,
Licensee shall have no right to make use of any of the Creative. Licensee shall
not (and shall use its best efforts to ensure that no Licensee Contractor shall
unless Licensor otherwise agrees) engage directly or indirectly in the
development, production, manufacture, supply, marketing, distribution or sale of
any;


(i)  products other than the Licensed Articles bearing or sold in connection
with: any Licensed Mark or Creative; or


(ii)  any trademarks or trade names identical or confusingly similar to or
otherwise infringing any Licensor Licensed Mark or Creative;


(iii)  products of the same design as that of any of the Licensed Articles;


(iv)  products of a design substantially similar to that of any of the Licensed
Articles;


(v)  products in the same or confusingly similar packaging or presentation as
any of the Licensed Articles;


(vi) products with a confusingly similar fragrance as any of the Licensed
Articles; or


(vii)  products using the same Formulae as any of the Licensed Articles.


The provisions of, and Licensee’s obligations under, this Section 1.12 will
survive the expiration or termination hereof.
 
ARTICLE 2 — APPROVALS


2.1           Standard for Approval. Licensor’s required Approvals pursuant to
this Agreement may be based solely on Licensor’s subjective standards,
including, without limitation, its aesthetic judgment regarding the
characteristics of Licensor’s existing product, design, marketing, advertising,
promotion and exploitation and the reputation, image and prestige of Licensor
and its divisions, subsidiaries and affiliated companies, and the Licensed Mark,
and may be withheld and/or limited, reserved or made subject to conditions in
Licensor’s sole discretion, provided that such discretion shall not be exercised
in an arbitrary manner. Approvals, if provided subject to conditions or
limitations, must be subject to commercially reasonable conditions or
limitations. Notwithstanding the foregoing, Approvals, once given, shall not be
withdrawn absent a good faith, commercially reasonable basis. If an Approval is
withdrawn by Licensor, then Licensor shall reimburse Licensee for all of its
costs and expenses incurred for the item(s) for which Approval has been
withdrawn; provided, however, that if an Approval of an item is withdrawn
because the item significantly deviates from that approved by Licensor, Licensee
shall bear the cost and expenses resulting from such withdrawal.

 
13

--------------------------------------------------------------------------------

 


2.2           Approval Process. Licensee must obtain Licensor’s written approval
of each stage of development before proceeding to the next stage, and in no
event shall Licensee commence or permit the mass manufacture, advertising,
promotion, sale or distribution of any Licensed Articles unless and until
Licensee has received Licensor’s written approval. Licensee shall submit samples
for Licensor approval. Licensor shall review and comment on the sample(s) and
either: (1) provide approval for any sample to go to pre-production prior to
going to market; (2) disapprove any sample from going to pre-production for
market; or (3) comment on any changes needed.  If the latter, then Licensee
shall make the suggested changes and resubmit for approval.  Once any sample is
approved for pre-production, and before Licensee places any Licensed Articles
into final production, Licensee shall then deliver a pre-production sample for
Licensor approval.  The pre-production unit produced which is then approved for
production is called a “Prototype”.  Licensor shall have [———-]21 from the date
of receipt of any sample or Prototype to give notice to Licensee of Licensor’s
approval or disapproval. Failure of Licensor to give timely notice of
disapproval shall be deemed to be an approval.


2.3           Approval of Top Line Sample. After approval of Prototype for
production as described herein, Licensee shall submit one (1) top of the line
production sample for each product going to market (each a “Top of the Line
Sample”) in order for Licensor to confirm conformity with the approved
Prototype.  Such Top of the Line Sample must come within accepted perfume and
cosmetic industry tolerances to the Prototype Licensor approved under Section
2.2 above, prior to continuing with production.


2.4           Right to Approve Licensed Articles.  Where any Approval is given
subject to any commercially reasonable conditions or limitations, Licensee shall
at all times comply with such commercially reasonable conditions or limitations
prior to production, manufacture or distribution of that Licensed Article. Any
Approval that is stated to be limited to a particular time period or season
shall automatically terminate and be of no further effect from the end of the
period or season for which such Approval is stated to be effective.


2.5           Scope of Licensor Product Approval.  Licensor's Approval of any
Licensed Articles shall relate to Licensed Articles conforming with the relevant
Approved samples and specifications  (i) aroma; (ii) concept, including
fragrance scent and fragrance color; (iii) Formula,; (iv) Creative; (v)
Packaging Materials; (vi) quality; (vii) design; (viii) materials (including the
ingredients, pattern, color, composition and weight thereof); (ix) packaging;
(x) the elements of the Licensed Mark to be used therewith; and (xi) the
combinations and manner of use of such Licensed Mark (including, where relevant,
the location, juxtaposition and size of any Licensed Mark appearing thereon);
and specific to the Licensed Articles for which such Approval is given, unless
otherwise specified in writing.



--------------------------------------------------------------------------------

21 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.21.

 
14

--------------------------------------------------------------------------------

 


2.6           Product Change Following Approval-Initiated by Licensee.  Before
Licensee makes any change to any aspect of the manufacture or production of an
Approved Licensor Product (including any changes to Creative therefor), Licensee
must submit to Licensor for Approval, a complete description of the change and
the reason for the change.


2.7           Licensor Mark Change Following Approval-Initiated by Licensor. At
any time should Licensor request modification to the use of any design or logo
found on any sample, Licensee shall make such modification and such resulting
product shall not proceed to final production or sale unless and until the
graphics or logo and Licensed Marks used on the sample is approved by
Licensor.  If Licensee fails to submit any required Sample, or fails to obtain
Licensor’s approval on any Sample (unless as otherwise stated in this Section
2.7, graphic or logo, Licensor may unilaterally cancel the production and sale
of any such Licensed Articles. If Licensee requires graphics, design, logo or
creative services from Licensor, Licensor shall use commercially reasonable
efforts to supply Licensee with such requested graphics, design, logo or
creative services.  Notwithstanding anything to the contrary contained in this
Agreement, in the event that Licensor approves use of its graphics, logos and
Licensed Mark in connection with a Licensed Articles that have already gone to
production, then Licensor shall not have the right to change, alter or in any
manner modify the design, logo or Marks for the entire production run of such
Licensed Articles for which Licensee has submitted purchase orders; provided,
however, that Licensor and Licensee shall cooperate in good faith to phase in
the changes in the graphics, logos and Licensed required by Licensor.


2.8           Changes to Comply with Regulatory or Legal Requirements.  If
Licensor requests Licensee to change a Product in order to comply with
regulatory or legal requirements, then Licensee shall comply with the request
and have developed, produced, manufactured and distributed conforming Approved
Licensor Product to Licensor Stores within [———-]22 of Licensor’s request, or
such shorter period as may be required by applicable law or regulation.


2.9           Use of Approved Contractors.  Licensee is solely responsible for
selecting and managing all Contractors for Licensee pursuant to this Agreement.
Licensee, however, must be sure that all such Contractors are Approved by
Licensor prior to their performance of any such services.


2.10           Approval Process.  If Licensee wishes to use any party as a
Contractor, Licensee shall, at least [———-]23 prior to placing any order with
such party, seek in writing and obtain Approval for the proposed Contractor as
an Approved Contractor and shall further supply Licensor with:


(a)           the name and address of the proposed Contractor;



--------------------------------------------------------------------------------

22 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.22. 
23 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.23.

 
15

--------------------------------------------------------------------------------

 


(b)           the address of such premises at which it is proposed that the
proposed Contractor shall be developing, producing, manufacturing or warehousing
Licensed Articles;


(c)           and such further information as Licensor may reasonably require.


2.11         Licensee Responsibility for Approved Contractors.  Licensee shall,
in addition to its obligations with respect to the Standards:


(a)           exercise proper supervision over the operations of each Approved
Contractor so that at all times all Licensed Articles manufactured by that
Approved Contractor are of the quality required under this Agreement;


(b)           use its best efforts to ensure that no Approved Contractor at any
time supplies any Licensed Articles to any party other than Licensee or
Licensor, except as otherwise Approved;


(c)           use its best efforts to ensure that each Approved Contractor has
no rights in the Licensed Articles or Creative; and


(d)           assist Licensor or its authorized representatives so that they can
enter and inspect all premises where Licensed Articles have been, are being, or
are intended to be manufactured and/or stored whether owned or controlled by
Licensee, any Approved Contractor or otherwise upon [———-]24 notice, for purpose
of inspecting the premises, the manufacturing process and/or the Licensed
Articles.


(e)           Any breach of this Agreement by one of Licensee’s Contractors
shall be deemed a breach by Licensee, provided, however, that Licensee shall be
permitted to cure such breach by taking appropriate corrective action with the
breaching Contractor, up to and including termination of such Contractor.


2.12        Withdrawal of Approval for Cause.  


(a)           Licensor shall have the right to withdraw its Approval of the
Approved Contractor(s) upon notice to Licensee solely for cause, upon the
happening of any of the following: (i) Licensor determines that an Approved
Contractor is not meeting Licensor’s standards with regard to quality; (ii) the
Approved Contractor is not in compliance with all material aspects of the
requirements of the Standards or (iii) if an Approved Contractor has infringed
the Licensed Mark or other trademarks or proprietary rights of Licensor.




--------------------------------------------------------------------------------

24 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.24.

 
16

--------------------------------------------------------------------------------

 

(b)           If Licensor withdraws its Approval of an Approved Contractor as
set forth in Section 2.12(a) above, then Licensee shall place no further orders
with that Contractor with respect to Licensed Articles unless such Contractor
shall again be Approved by Licensor; and Licensee shall use its best efforts to
have such Contractor cease manufacturing Licensed Articles and recover all items
incorporating a Licensed Mark, or trademarks, from that Contractor.



ARTICLE 3 — MANUFACTURE, DISTRIBUTION AND DELIVERY OF LICENSED ARTICLES


3.1           Generally.  Licensee shall ensure that the Approved Licensed
Articles are manufactured in accordance with their concepts, designs, and a high
standard of quality. Licensee represents and warrants that all Licensed Articles
will conform to the descriptions and specifications Approved.


3.2           Discontinuation of Sale of Approved Licensed Articles by Nine West
Retail Stores Without Cause.


(a)           At any time and for any reason, Nine West Retail Stores may choose
to discontinue the sale of any Licensed Articles upon [———-]25 advance notice to
Licensee.


(b)           (i) With respect to Licensed Articles produced by Licensee for
sale, non-exclusively, to all approved First Tier Retailers, Second Tier
Retailers and Nine West Retail Stores, in the event of such  discontinuation of
sale by Nine West Retail Stores of Licensed Articles purchased, Nine West Retail
Stores shall, within a commercially reasonable time, but in no event more than
[———-]26, have the option, exercisable by notice to Licensee within [———-]27
after Licensee’s receipt of a copy of Nine West Retail Store’s notice of
discontinuation, to purchase from Licensee all or any part of the remaining
inventory of such discontinued Licensed Articles to the extent set forth in Nine
West Retail Store’s Scheduling Orders (as hereinafter defined), including (x)
commercially reasonable “run-out” of  finished goods inventory in order to
maximize the use of components and (y) work in progress at hand on the date of
such notice that are completed by Licensee within a commercially reasonable time
thereafter (“the Discontinued Inventory Amount”). Licensee may sell any such
inventory not purchased by Nine West Retail Stores to approved First Tier
Retailers and Second Tier and other approved retailers, and to the Authorized
Close-Out Retailers, as defined in Section 11(d) of this Agreement.



--------------------------------------------------------------------------------

25 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.25. 
26 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.26. 
27 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.27.

 
17

--------------------------------------------------------------------------------

 


(ii) With respect to Licensed Articles produced by Licensee for sale exclusively
to Nine West Retail Stores in accordance with Scheduling Orders, in the event of
such discontinuation of sale by Nine West Retail Stores of Licensed Articles
purchased, Licensee may sell such of the remaining inventory of such
discontinued Licensed Articles to approved First Tier Retailers and Second Tier
and other approved retailers, and to the Authorized Close-Out Retailers, as
defined in Section 11(d) of this Agreement; provided, however, that to the
extent Licensee is unable to sell the Discontinued Inventory Amount to such
retailers, Nine West Retail Stores shall, within a commercially reasonable time,
but in no event more than [———-]28 after notice of such discontinuation is
given, be obligated to purchase from Licensee, the remaining Discontinued
Inventory Amount, for an amount equal to the Fully Burdened Cost thereof.


3.3           Scheduling Orders.  Commencing not less than [———-]29 prior to the
Initial Launch and thereafter for each [———-]30 period throughout the term of
this Agreement, Nine West Retail Stores will provide to Licensee a good faith
estimate of the orders for Licensed Articles to be required by Nine West Retail
Stores for such [———-]31  period on a rolling [———-]32 basis (each a “Scheduling
Order”). Licensee agrees to use good faith commercial efforts to fulfill all
purchase orders. Notwithstanding anything to the contrary contained herein,
Licensee shall not be required to fulfill purchase orders for Licensed Articles
in excess of [———-]33 of the relevant Scheduling Order within the requisite
[———-]34 period.


3.4           Distribution by Licensee; Risk of Loss.  Licensee shall be
responsible, at Licensee’s sole cost and expense, for delivery of the Licensed
Articles to Nine West Retail Stores’ warehouse or distribution center.  Licensee
shall bear the risk of loss for the Licensed Articles shipped under this
Agreement until the Licensed Articles are delivered to Nine West Retail Stores
at Nine West Retail Stores’ warehouse or distribution center, at which time the
risk of loss shall pass to Nine West Retail Stores.




--------------------------------------------------------------------------------

28 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.28.
29 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.29.
30 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.30.
31 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.31.
32 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.32.
33 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.33.
34 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.34.

 
18

--------------------------------------------------------------------------------

 

3.5           Shortage Claims. Nine West Retail Stores shall inspect all
Licensed Articles delivered and any claims for damages or improper quantity
shall be made by notice to Licensee within [———-]35 of the receipt of Licensed
Articles. Notwithstanding the foregoing, damaged Licensed Articles do not
include defective merchandise which is not readily identifiable as damaged upon
initial inspection. Except with respect to defective merchandise not readily
identifiable as damaged upon initial inspection, the failure by Nine West Retail
Stores to interpose any such claim within such [————]36 period shall act as a
waiver of any such claims, and such Licensed Articles shall be deemed to have
been accepted by Nine West Retail Stores. With respect to defective merchandise
not readily identifiable as damaged upon initial inspection, Nine West Retail
Stores shall notify Licensee of such defect or damage within [———-]37  after
such defect or damage is discovered by Nine West Retail Stores.


ARTICLE 4 — TERMS AND CONDITIONS OF PURCHASE BY NINE WEST RETAIL STORES AND
LICENSOR’S FOREIGN LICENSEES.


4.1           Purchase Price.  (a)   For all Approved Licensed Articles
developed, produced, manufactured and distributed by Licensee to Nine West
Retail Stores, Nine West Retail Stores in the United States shall pay Licensee
an amount equal to the MSRP less [———-]38 for such SKU for all Licensed Articles
received at Nine West Retail Stores’ warehouse or distribution center. For
Approved Licensed Articles that consist of “gift with purchase” or “purchase
with purchase” sets, Nine West Retail Stores and Licensee shall negotiate the
Purchase Price in good faith. Such sales are non-royalty bearing and may not be
included in the calculation of Minimum Net Sales.


(b)           Licensee’s distributors shall sell Licensed Articles to Licensor’s
Foreign Licensees, at a purchase price to be negotiated by the parties but which
shall not exceed [———-]39 offered for Licensed Articles (including any trade
discount(s) or other discounts or gross margin percentage equivalent benefit) in
their respective territories, and shall use reasonable commercial best efforts
to communicate with Licensor’s Foreign Licensees with respect to marketing and
distribution programs in their respective territories. Such sales are royalty
bearing and shall be included in the calculation of Minimum Net Sales.


4.2           Payment Terms.  Licensee shall invoice Licensor upon delivery of
Licensed Articles, and Licensor shall pay the amounts due and owing to Licensee
hereunder within [———-]40 of receipt of invoices issued by Licensee.

 

--------------------------------------------------------------------------------

35 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.35.
36 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.36.
37 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.37.
38 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.38.
39 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.39.
40 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.40.

 
19

--------------------------------------------------------------------------------

 


4.3           Promotional Licensed Articles.  Licensee shall supply to Nine West
Retail Stores, at Licensee’s [———-]41, such number of Licensed Articles and or
non-saleable promotional samples as reasonably required by Nine West Retail
Stores from time to time for marketing or advertising purposes, including,
without limitation, for distribution to Nine West Retail Stores’ employees and
at public, charity, and media events. Promotional Licensed Articles shall be
agreed upon as part of the Annual Plans.


4.4           Store Testers.  Licensee shall supply to Nine West Retail Stores
at Licensee’s [———-]42, such number of Licensed Articles and or non-saleable
“testers” as reasonably required by Nine West Retail Stores from time to time to
be labeled as a tester for use by store employees and customers.  Testers shall
be agreed upon as part of the Annual Plans.


4.5           Non-conforming Goods.  All Licensed Articles purchased by Nine
West Retail Stores that do not meet Nine West Retail Store’s specifications and
requirements, or that were manufactured in breach of the terms and conditions of
this Agreement, may be returned by Licensor to Licensee at Licensee’s cost;
provided however, that Nine West Retail Stores complies with the reasonable
return procedures of Licensee. Licensee shall not be entitled to receive any
payment for units returned pursuant to this Section 4.5 and must reimburse Nine
West Retail Stores for any amounts already paid for such units. Nine West Retail
Stores shall not return any other Licensed Articles to Licensee.


4.6           Conflict with Terms of Purchase Order. If there is any conflict
between the terms of a purchase order and the terms of this Agreement, then the
terms of this Agreement prevail.


4.7           Governmental Recall.  If an applicable regulatory authority
determines that a product recall is necessary due to one or more Licensed
Articles being misbranded, adulterated and/or defective, then Licensee shall use
its best efforts to assist Licensor  and Nine West Retail Stores in complying
with such product recall.



ARTICLE  5 — DISTRIBUTION


5.1           Right to Distribute. Subject to Licensor's prior written approval,
Licensee shall have the right to use distributors to sell Licensed Articles,
subject to the following restrictions and requirements:




--------------------------------------------------------------------------------

41 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.41.
42 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.42.

 
20

--------------------------------------------------------------------------------

 

(a)           For distribution and sale of Licensed Articles by Licensee into
countries, territories or geographic areas other than with respect to (i) the
United States and its territories and possessions, including Puerto Rico, or
(ii) those countries other than the United States in which the Licensed Mark is
registered and where Licensor’s Foreign Licensees at any time during the Term
operate Nine West Retail Stores in which Licensor’s Foreign Licensees use the
Licensed Mark in connection with sales of products they are respectively
authorized to market, promote and sell, Licensee must submit to Licensor a
distribution and sales plan for each such country, territory or other geographic
area, which shall be subject to the approval of Licensor in its discretion,
setting forth a proposed distributor and/or retailers. Licensee agrees that any
such distribution and sales plan shall explicitly provide that with respect to
sales of Licensed Articles outside the United States, sales priority will be
given by Licensee to Foreign Territories in which there are (A) Nine West Retail
Stores owned or operated by Licensor’s Foreign Licensees and (B) department
store customers of Licensor’s Foreign Licensees listed in Schedule E-2, as
amended from time to time. Licensee further agrees that it will use its best
efforts to fully communicate with the respective Licensor’s Foreign Licensees in
connection with Licensee’s activities in the respective Foreign Territories and
require its respective distributors in (or selling into) Foreign Territories to
abide by the requirements set forth in (A) and (B), hereinabove and to fully
communicate with the respective Licensor’s Foreign Licensees in those Foreign
Territories. Authorization to make sales in additional Foreign Territories by
Licensee and/or its distributors shall be requested by Licensee in advance and
subject to the prior written approval of Licensor.


(b)           Licensor shall have the right to approve the distributor and no
distribution shall commence prior to such approval, provided, however, that
approval of any distributor shall be deemed given if disapproval thereof is not
given within [———-]43 of written notice by Licensee of its desire to utilize a
particular distributor;


(c)           the terms of the distribution agreements shall be in form and
substance acceptable to, and subject to the prior written approval of, Licensor
and shall be subject in all respects to the provisions of this Agreement. A copy
of each fully executed distribution agreement entered into by Licensee hereunder
shall be delivered to Licensor promptly after the execution thereof. A form of
distribution agreement acceptable to Licensor is attached hereto as Schedule J.


(d)            the distributor shall agree to use its best efforts to actively
distribute, ship and sell Licensed Articles throughout the Channels of
Distribution within the applicable Territory in commercially reasonable
quantities and not outside the Channels of Distribution; notwithstanding the
foregoing, Licensee and its approved distributors shall market, sell and
distribute Licensed Articles solely in those territories outside the United
States set forth in Schedule E-2, provided that, Licensee and its approved
distributors may market, sell and distribute Licensed Articles in such
additional territories as may be approved by Licensor, in its sole discretion,
upon request of Licensee with the submission of the Business Plan as set forth
above in Section 5.1(a), and if approved by Licensor, then such additional
territories shall be deemed to be added to Schedule E-2;



--------------------------------------------------------------------------------

43 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.43.

 
21

--------------------------------------------------------------------------------

 


(e)           the distributor shall agree to abide by all of Licensor's quality
control provisions and provisions relating to the Licensed Articles, artwork,
copy, packaging, tags, labels, literary text, advertising, promotional or
display of materials and other Licensed Materials set forth in Section 7.1
below;


(f)            the distributor shall agree that it will not during the term of
the distribution or thereafter dispute or contest, directly or indirectly, or do
or cause to be done any act which in any way contests, impairs or tends to
impair the Licensed Marks or the validity or Licensor's ownership thereof, and
shall not assist others in doing so; and


(g)           nothing in the distribution agreement shall be contrary, in spirit
or scope, to this Agreement.


5.2           Minimum Net Sales.     In the event that Licensee fails to achieve
minimum Net Sales during any [———-]44 consecutive Annual Periods beginning with
the fourth Annual Period as specified in Schedule D attached hereto, then
Licensor shall have the right, exercisable within [———-]45 of the end of such
second consecutive Annual Period, to terminate this Agreement on not less than
[————]46 notice to Licensee.


5.3           Annual Advertising Amount.  In addition to all other amounts of
payments due from Licensee under this Agreement, and not to be credited against
any Minimum Annual Royalty or Sales Royalty, Licensee, together with its
distributors, shall spend within each Annual Period during the Term an “Annual
Advertising Amount” equal to the greater of [———-]47 of the Minimum Net Sales
for that Annual Period or the actual Net Sales for that Annual Period, for
direct advertising and promotion in trade and consumer media, including without
limitation newspapers, magazines, television and radio, digital media, social
networking media, as well as co-operative advertising, trade shows, displays,
fixtures and point-of-sale materials. A statement of such advertising
expenditures for each Annual Period shall be furnished to Licensor within
[————]48 subsequent to the end of each Annual Period.  If the statement for an
Annual Period shows that the [———-]49 threshold has not been reached for that
Annual Period, then the difference between the amount actually spent and the
amount required to be spent must be spent within the next [———-]50 of the
following the date the statement of advertising expenditures for a particular
Annual Period is received by Licensor. No later than October 1 during each
Annual Period, Licensee must submit to Licensor for Licensor’s approval its
advertising/promotional plan and budget for the Licensed Articles for the
ensuing Annual Period.  In the event Licensor, in its reasonable discretion,
does not approve of any such plan, Licensee must submit a revised plan or plans
to Licensor, for its approval, not more than [———-]51 following Licensee’s
receipt of Licensor’s notice of disapproval and Licensee must incorporate
revisions into the plan or plans that address Licensor’s concerns or reasons for
disapproval.  All advertisements and promotions, including co-op, shall be in
accordance with all artwork approvals required herein and pursuant to Section
7.1 hereof.  Such approvals will not be unreasonably withheld, delayed or
conditioned.



--------------------------------------------------------------------------------

44 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.44.
45 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.45.
46 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.46.
47 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.47.
48 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.48.
49 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.49.
50 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.50.
51 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.51.

 
22

--------------------------------------------------------------------------------

 


5.4           Additional Matters Relating to Advertising.


(a)           With respect to national advertising campaigns for Licensed
Articles,  Licensor will produce national advertising material for Licensed
Articles, which material shall solely feature the bottle and/or packaging for
the Licensed Articles, and which may be separately produced or concurrently
produced with Licensor’s national advertising for footwear. Licensor shall pay
all costs of production, including the cost of third party rights with respect
to the national advertising campaigns referred to above; provided, however, that
if Licensor and Licensee agree that a model should be employed in connection
with the advertising for the Licensed Articles, then Licensor and Licensee shall
meet in good faith, in advance, to create a budget for such advertising which
shall provide for the allocation of the incremental costs of such advertising
material, including a model, between Licensor and Licensee.


(b)           Licensor shall pay for third party rights for advertising
depicting the fragrance bottle and/or packaging  for a period of [———-]52, which
will commence in each country or territory when shipments of Licensed Articles
commence in such country or territory, provided however, that if Licensor and
Licensee agree that a model should be employed in connection with such
advertising for the Licensed Articles, then Licensor and Licensee shall meet in
good faith, in advance, to create a budget for such advertising which shall
provide for the allocation of the incremental costs of such advertising
material, including a model, between Licensor and Licensee.




--------------------------------------------------------------------------------

52 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.52.

 
23

--------------------------------------------------------------------------------

 

(c)           Prior to each Annual Period hereunder, Licensor and Licensee shall
agree upon a media plan and budget (including, without limitation, cooperative
advertising) for such Annual period, and Licensor will purchase and place media
in the United States on behalf of Licensee in order to obtain more favorable
rates. Licensee will reimburse Licensor, within [———-]53 after receipt of
Licensor’s invoice, for Licensor’s actual out-of-pocket cost of media placement
as requested by Licensee. Such reimbursement by Licensee for advertising placed
during a particular Annual period shall be applied to the Annual Advertising
Amount for that Annual Period based upon Net Sales in the United States
(excluding sales to Nine West Retail Stores in the United States only).  


(d)           During each Annual Period hereunder, Licensee shall place
advertising for Licensed Articles in countries outside of the United States
pursuant to a media plan pre-approved in writing by Licensor. The cost of
layouts and materials provided to Licensee by Licensor in connection with the
placement of respective media during an Annual Period shall be paid to Licensor
by Licensee in accordance with a budget for such Annual Period agreed upon by
the Parties. Amounts expended by Licensee in connection with such layouts and
materials, and amounts expended by Licensee and its distributors for the
placement of such advertising during a particular Annual Period shall be applied
to the Annual Advertising Amount.


(e)           Licensee grants Licensor the right to photograph the creative
process (“Documentary Shoot”), including personnel of Licensee, in producing
Licensed Articles and the right for Licensor to use the Documentary Shoot in
marketing for Licensed Articles, provided that such photographing does not
interfere with the normal business operations of Licensee. 



ARTICLE 6 — SALES ROYALTY STATEMENTS AND PAYMENTS


 6.1         Sales Royalty and Net Sales.


(a)           Licensee shall pay to Licensor in U.S. Dollars a Sales Royalty on
Net Sales.  “Net Sales” shall mean the gross invoice amount billed customers for
Licensed Articles shipped or delivered by or on behalf of Licensee or any of its
Affiliates, to a non-Affiliate less the following: discounts, allowances and
rebates, handling fees, stocking fees, slotting fees, damages and shortages
supported by credit memoranda and to the extent separately shown on the
applicable invoice, freight and delivery charges (prepaid), taxes (including
VAT), and further, less any bona fide returns as supported by credit memoranda
issued to the customer (provided, however, that Licensee hereby warrants and
agrees that deductions from the gross invoice amount billed customers shall not
exceed [———-]54 of gross invoice amount, other than for freight and delivery
charges (prepaid), taxes (including VAT) and returns. Licensee must substantiate
all deductions from Net Sales. Net Sales shall not include (i) sales of Licensed
Articles to Licensor Retail Stores, or (ii) testers, samples or miniatures of
Licensed Articles or other promotional material and non-retail items sold to
distributors or retailers. The Sales Royalty shall accrue to Licensor when the
Licensed Articles are sold by Licensee. Licensed Articles shall be considered
finally “sold” when the risks and rewards of ownership pass to the purchaser of
the Licensed Articles.



--------------------------------------------------------------------------------

53 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.53.
54 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.54.

 
24

--------------------------------------------------------------------------------

 


(b)           Sales Royalty Reports substantially in the form of Schedule G
shall be made within [———-]55 after the end of each calendar quarter, regardless
of whether Royalties are actually due and payable for such calendar quarter.
Sales Royalty Reports shall be signed and the accuracy thereof certified as true
and correct in all material respects by an officer of Licensee.


(c)           After [———-]56 past the due date, Licensee shall pay interest on
late and underpaid Sales Royalty payments and/or late Minimum Annual Royalty
payments at the prime rate as in effect from time to time as determined by
Capital One Bank plus [———-]57, computed from the original due date until
paid.  Neither the acceptance of any payment or Sales Royalty Report nor the
deposit of any check shall preclude Licensor from questioning the correctness of
any payment or Sales Royalty Report at any time.


(d)           Licensee shall keep accurate and complete books and records of all
transactions related to this License (“Nine West Books and Records”) for
[———-]58 subsequent to the Term or Renewal Term in which the transaction
occurred.  On reasonable advance notice, but no more than once annually,
Licensor shall have the right to audit the Nine West Books and Records for a
period covering up to [———-]59, provided that such audit does not unduly
interfere with the normal business operations of Licensee, and if any audit
discloses that Licensee has underpaid  Royalties due by an amount in excess of
[———-]60 then Licensee shall also pay the audit costs. During such audit,
Licensee shall make available to Licensor’s auditors all documents in its
possession or control relating to the Nine West Books and Records as reasonably
requested by the auditor in connection with the carrying out of said audit.
 

--------------------------------------------------------------------------------

55 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.55.
56 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.56.
57 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.57.
58 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.58.
59 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.59.
60 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.60.

 
25

--------------------------------------------------------------------------------

 

ARTICLE 7 — INTELLECTUAL PROPERTY RIGHTS, INCLUDING COPYRIGHT AND TRADEMARK


7.1.            Ownership. Licensor warrants and represents to Licensee that
Licensor is the owner of all right, title and interest in and to Licensed Marks
and in the jurisdictions set forth in the annexed Schedule A in any form or
embodiment thereof, and Licensor has no knowledge that the Licensed Mark
infringes upon any other trademark. Licensee acknowledges that Licensor is and
shall remain the owner of all right, title and interest in and to the Licensed
Marks and in all intellectual property rights including all copyrights,
trademarks, internet domain names, patent and trade dress and other rights
associated with the Licensed Marks, in all forms and embodiments within and
without the Territory whether registered or not, and in all artwork, packaging,
copy, literary text, advertising and promotional material of any sort which
utilize the Licensed Marks, including all such materials developed by Licensee
(collectively, the “Licensed Materials”) and the goodwill pertaining to all of
the foregoing.  Licensee further acknowledges the value of the goodwill
associated with the Licensed Marks and that the Licensed Marks has acquired
secondary meaning in the mind of the public. Licensee agrees that it shall not
during the Term or at any time thereafter dispute or contest, directly or
indirectly, or do or cause to be done any act which in any way contests, impairs
or tends to impair, Licensor’s exclusive rights in and to the Licensed Marks, as
well as any other properties owned by Licensor which are not licensed hereunder,
or the validity thereof or of this Agreement, and shall not assist others in
doing so.


7.2           Compliance; Notices. The License granted hereunder is conditioned
upon Licensee’s compliance with the provisions of the trademark, patent,
industrial design and copyright laws of the United States and of any other
country or countries within the Territory.  All Licensed Articles and Licensed
Materials shall bear applicable Trademark and Copyright Notices in Licensor's
name and shall also include and comply with Labeling Requirements and any other
legal notices that Licensor may from time to time require.  Except as may be
otherwise approved by Licensor, Licensee agrees to use the Licensed Marks as the
sole trademark of any Licensed Articles bearing the Licensed Marks.


7.3           Protection of Licensed Marks, Copyrights, Other Intellectual
Property Rights and Goodwill.


(a) Licensee agrees to assist Licensor, at Licensor’s request and expense, in
procuring and maintaining the rights of Licensor in the Licensed Marks
(including trademark and copyright).  In connection therewith, Licensee agrees
to execute and/or deliver to Licensor in such form as Licensor may reasonably
request all instruments necessary to effectuate trademark and, where applicable,
copyright protection or to record Licensee as a registered user of any
trademarks, where applicable, or to cancel such registration.  If Licensee fails
to execute any such instruments, Licensee appoints Licensor as its
attorney-in-fact to do so on Licensee’s behalf.


(b) Licensee acknowledges that only Licensor may file and prosecute trademark
applications regarding use by Licensee of any Licensed Marks in such
jurisdictions within the Territory as the Licensor may, from time to time, deem
advisable.  Licensor will take such steps as it deems necessary, at its sole
discretion, in filing trademark applications for the Licensed Marks in those
jurisdictions in the Territory that, in Licensor's opinion, so warrant.

 
26

--------------------------------------------------------------------------------

 


(c)  Licensor shall control, and be entitled to all recovery and pay in full all
infringement litigation brought against third parties involving or affecting the
Licensed Mark and Licensor may add Licensee as a party thereto at Licensor’s
expense.


(d)  Licensee acknowledges that the Licensed Mark owned by Licensor have
developed a valuable reputation for quality, and have acquired value and
goodwill throughout the Territory and the world, so that the consuming public
associates the Licensed Marks with uniform products and goods of consistent high
quality.  Licensee shall use its best efforts to protect the validity,
integrity, goodwill and reputation of Licensor and the Licensed Marks, and
Licensee will not at any time do or knowingly permit to be done any act or thing
which would in any manner impair the rights of Licensor in and to the Licensed
Marks or which would adversely affect the validity, integrity, goodwill or
reputation of Licensor or the Licensed Marks.  Licensee undertakes to use the
Licensed Marks in accordance with the terms of this Agreement.


ARTICLE 8 — INDEMNIFICATION


8.1           By Licensor.  Licensor agrees to indemnify and hold harmless
Licensee and its respective successors, assigns, parents, subsidiaries and
Affiliates, co-venturers and their respective directors, officers, employees and
representatives from and against any and all claims, suits and expenses
(including reasonable outside attorney’s fees) and judgments from third parties
arising solely out of any breach by Licensor of any of its warranties,
representations or covenants hereunder, provided that Licensee gives Licensor
prompt notice of all claims or suits relating to such use.  Licensor shall have
the option to undertake and control the defense and settlement of any such claim
or suits.  Licensee shall cooperate with Licensor in the defense of any suits
and Licensee must act to mitigate any damage arising out of or related to such
suits. In the event that Licensor chooses not to defend, Licensee shall have the
right to defend any action or proceeding brought by a third party with counsel
of Licensee’s choice at Licensor’s expense.


8.2           By Licensee.  Licensee agrees to indemnify and hold harmless
Licensor and its respective successors, assigns, parents, subsidiaries,
Affiliates and co-venturers and all other parties associated with the Licensed
Marks, and their respective directors, officers, employees and representatives
from and against all claims, losses, penalties, personal or property damages
including punitive damages, liabilities, suits and expenses (including
reasonable outside attorney’s fees) arising out of or in connection with the
Licensed Articles or their manufacture, sublicensing, packaging, distribution,
promotion, sale or exploitation (except with respect to those matters against
which Licensor has agreed to indemnify Licensee hereunder).  Licensor shall
cooperate with Licensee in the defense of any suits and Licensor must act to
mitigate any damage arising out of or related to such suits. In the event that
Licensee chooses not to defend, Licensor shall have the right to defend any
action or proceeding brought by a third party with counsel of Licensor’s choice
at Licensee’s expense.


 
27

--------------------------------------------------------------------------------

 


ARTICLE 9 – INSURANCE


Licensee shall obtain and maintain on an occurrence basis throughout the
Licensed Term, and Sell-Off period at its own expense, standard comprehensive
general liability coverage for bodily injury, property damage and personal
injury from a qualified, A-rated insurance carrier. Said coverage shall include
broad form contractual liability as well as product liability insurance. Such
product liability coverage shall be no less than [———-]61 combined single limit
on a per occurrence basis, with [———-)]62 coverage in the aggregate. Each policy
shall be non-cancelable except after [———-]63 prior written notice to Licensor.
Licensee shall furnish Licensor with a certificate of insurance evidencing such
policy within [———-]64 after execution of this Agreement and, to the extent such
insurance must be renewed, shall furnish Licensor with proof of renewal annually
thereafter, at least [———-]65 prior to the termination date of coverage in the
absence of renewal. Failure of Licensee to obtain and maintain such insurance
coverage shall be a material breach of this Agreement.
 
ARTICLE 10 — EXCLUSIVITY: RESTRICTIONS ON EXPLOITATION


10.1          Exclusivity.  Nothing in this Agreement shall be construed to
prevent Licensor from granting any other licenses for the use of the Licensed
Marks or from utilizing the Licensed Marks in any manner whatsoever within or
without the Territory, except that Licensor agrees that, except as provided
herein, it will grant no other licenses within the Territory effective during
the Term for the use of the Licensed Marks in connection with the Licensed
Articles


10.2.         Distribution.  Licensee agrees to use commercially reasonable best
efforts to (i) distribute, ship and sell Licensed Articles, and (ii) make and
maintain commercially adequate arrangements for the distribution, shipment and
sale necessary to meet the demands for all such Licensed Articles.


10.3          Restrictions on and Manner of Exploitation.  In order to protect
the value of the goodwill associated with the Licensed Marks, the Licensed Marks
shall not be used by Licensee as a trade name nor shall the Licensee use any
trademark, logo or design other than the Licensed Marks on any Licensed Articles
or Licensed Materials (also known as “co-branding”) unless such use of such
trademark, logo or design shall have been approved in writing by the Licensor,
and approved by Licensor, in no event shall the Licensed Articles be packaged
for sale or distribution with other articles. The Licensee shall at no time
adopt or use any variation of the Licensed Marks or any word or mark likely to
be similar to or confusingly similar with the Licensed Marks.



--------------------------------------------------------------------------------

61 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.61.
62 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.62.
63 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.63.
64 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.64.
65 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.65.

 
28

--------------------------------------------------------------------------------

 


10.4           Reservation by Licensor. Licensor may from time to time, at any
time, discontinue, resume or change any present or future use of the Licensed
Marks, provided, however, that Licensor shall not take any action which directly
affects the Licensed Articles in a negative manner.


ARTICLE 11 — EVENTS OF DEFAULT, TERMINATION


11.1         Events of Default, Termination: Licensor shall have the right to
terminate this Agreement upon notice to Licensee, upon the happening of any of
the following “Events of Default”:


(a)           Bankruptcy:  If Licensee files or has filed against Licensee a
petition in bankruptcy, reorganization or for the adoption of an arrangement
under any present or future bankruptcy, reorganization or similar law (which
petition if filed against Licensee shall not be dismissed within [———-]66 from
the filing date), or if Licensee makes an assignment for the benefit o its
creditors or is adjudicated a bankrupt, or if a receiver or trustee of all or
substantially all of Licensee’s property is appointed, or if Licensee
discontinues its business, then the Licensor shall have the right to terminate
the Agreement on notice to Licensee.


(b)           Assignment, Change of Control or Substantial Injury to Reputation
of Licensee:  If Licensee transfers this Agreement by assignment, operation of
law, or otherwise other than to an non-Affiliated entity; or if a substantial
portion of the assets or controlling stock in Licensee’s business is sold or
transferred, or if there is a substantial change in the controlling interest in
Licensee’s business by merger or consolidation of Licensee’s business with any
other non-Affiliated entity;  or if Licensee becomes primarily engaged in a
business unrelated to cosmetics and fragrances; or if Licensee becomes the
target of a prosecution or enforcement action by governmental authorities for
violation of child labor laws, financial fraud, or payment of kickbacks or
bribes, which results in a material, adverse and long lasting change in the
character or reputation of Licensee and which results in a material decrease in
Licensee’s sales to the public; or the intentional, willful or reckless
distribution of adulterated products harmful to the public; or if a substantial
portion of Licensee’s property is expropriated, confiscated or nationalized by
any government or if any government assumes de facto control of Licensee’s
business, in whole or in substantial part, then Licensor may terminate this
Agreement upon [———-]67 notice to Licensee.



--------------------------------------------------------------------------------

66 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.66.
67 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.67.

 
29

--------------------------------------------------------------------------------

 


(c)           Failure to Pay/Report:  If Licensee fails to make timely payment
of Royalties or the Minimum Annual Royalty when due, or fails to make timely
submission of Sales Royalty Reports, Licensor may terminate this Agreement upon
[———-]68 written notice to Licensee, unless Licensee cures any such breach
within said [———-]69 period. If Licensee fails to make timely payments on
[———-]70 occasions during a Contract Year, and Licensor gives notice of such
failure hereunder, Licensor may terminate this Agreement and the license granted
hereunder regardless of whether such breaches are cured by Licensee.


(d)           Breach by a Contractor or Distributor: Any material breach of this
Agreement by a filler or distributor of Licensee shall be deemed to be a
material breach of this Agreement by the Licensee; provided, however, that if
Licensee does not cause said filler or distributor to cure such material breach,
if curable, within [———-]71 of discovery of such material breach, or terminate
its relationship with said filler or distributor within said [———-]72, Licensor
may terminate this Agreement upon [———-]73 written notice to Licensee.


(e)           Insurance:  If Licensee fails to obtain or maintain insurance as
required in the Agreement, Licensor may terminate this Agreement upon
[———-]74 written notice to Licensee, unless Licensee cures any such breach
within said [———-]75 and gives notice to Licensor thereof within that period.


(f)           Other Material Breaches:  If Licensee fails to perform any of its
material obligations hereunder, Licensor may terminate this Agreement upon
[———-]76 notice, unless Licensee cures any such material breach within said
[———-]77; provided, however, that if such cure cannot be reasonably be effected
within such [———-]78 period, cure is being diligently prosecuted by Licensee
with reasonable prospects for a cure within a commercially reasonable time.



--------------------------------------------------------------------------------

68 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.68.
69 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.69.
70 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.70.
71 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.71.
72 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.72.
73 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.73.
74 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.74.
75 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.75.
76 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.76.
77 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.77.
78 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.78.

 
30

--------------------------------------------------------------------------------

 


11.2         Effect of Termination or Expiration.  Upon termination or
expiration of this Agreement for a reason set forth in Section 11.1, above:


(a)           Licensee shall pay to Licensor all Royalties accrued on Net Sales,
and Licensee shall continue to be obligated to pay to Licensor all Royalties
that accrue on Net Sales made during the sell-off period, if any;


(b)           Licensee shall be deemed to have automatically assigned all
copyright, trademark and service mark rights, equities, goodwill, titles and
other rights in or to the Licensed Marks and all adaptations, compilations,
modifications, translations and versions thereof to Licensor, without
consideration other than the mutual covenants and considerations of this
Agreement. Upon Licensor’s request, Licensee shall execute any and all documents
necessary to give effect to such assignments in all jurisdictions requiring such
documentation; and


(c)           Licensee shall send Licensor a complete and detailed inventory of
all screens, dies, molds, color separations, plates negatives or similar
materials (“Production Materials”) previously used to manufacture Licensed
Articles within [———-]79;


(d)           Licensee acknowledges and agrees that upon such termination, all
Minimum Annual Royalty payments payable pursuant to this Agreement for the
lesser of the following periods (i) [———-]80 period following the quarter in
which such termination occurs or (ii) the remainder of the Term as liquidated
damages and not as a penalty, shall accelerate and become due and payable to
Licensor within [———-]81 of such termination. Notwithstanding anything to the
contrary herein or elsewhere contained, upon payment of such liquidated damages,
except with respect to those provisions which survive termination, this
Agreement shall automatically terminate and be of no further force and effect
without any other action by or on behalf of Licensor or Licensee, and neither
party shall have any further claims against the other. 




--------------------------------------------------------------------------------

79 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.79.
80 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.80.
81 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.81.

 
31

--------------------------------------------------------------------------------

 

11.3         Purchase by Nine West Retail Stores of Scheduling Order; Wind-Down
Period.


(a)           Licensor shall have purchased all Licensed Articles as provided in
its Scheduling Orders (“Licensor Scheduling Order Inventory”) on or before
expiration or termination of this Agreement.


(b)           Within [———-]82 of the expiration or termination of this
Agreement, Licensee shall deliver to Licensor a complete and accurate schedule
of Licensee's inventory of Licensed Articles on hand, in process of manufacture
and in transit, including without limitation, raw materials, bulk materials,
ingredients, supplies and containers in excess of the Nine West Retail Stores
Scheduling Order Inventory (the “Final Inventory”). Such schedule shall be
prepared as of the close of business on the date of such expiration or
termination and shall state Licensee's Fully Burdened Cost of each such item and
its condition. Nine West Retail Stores thereupon shall have the option,
exercisable by notice to Licensee within [———-]83after its receipt of the
complete Final Inventory schedule in written form, or from time to time
thereafter to the extent Final Inventory is available, to purchase any or all of
the Final Inventory for an amount equal to the Fully Burdened Cost of the Final
Inventory being purchased. If such purchase option should be exercised by Nine
West Retail Stores, then Licensee shall deliver to Nine West Retail Stores or
its designee all of the Final Inventory purchased by Nine West Retail Stores
within [————]84 after Nine West Retail Stores’ said notice of exercise of its
option. Nine West retail Stores shall pay Licensee for such Final Inventory
within [————]85 after  delivery of such Final Inventory.


(c)           Upon expiration, or termination of this Agreement and so long as
Licensor or its Affiliate which operates Nine West Retail Stores has not
exercised its option to purchase the Final Inventory or any part thereof, then
Licensee shall have a [———-]86 wind-down period (the “Wind-Down Period”) to sell
the remaining Final Inventory of Licensed Articles in Channels of Distribution
and to Authorized Close-Out Retailers (as hereinafter defined), including (i)
commercially reasonable “run-out” of finished goods inventory in order to
maximize the use of components, and (ii) work-in-progress at hand at the
expiration or termination of this Agreement that are completed by Licensee
within a commercially reasonable time during the Wind-Down Period (collectively
“the Wind-Down Inventory Amount”). All remaining components in excess of the
Wind-Down Inventory Amount shall be destroyed at Licensee’s expense. Licensee’s
distributors shall also have the right to sell their remaining inventory of
Licensed Articles during the Wind-down Period in Channels of Distribution and to
Authorized Close-Out Retailers.



--------------------------------------------------------------------------------

82 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.82.
83 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.83.
84 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.84.
85 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.85.
86 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.86.

 
32

--------------------------------------------------------------------------------

 


(d)           For purposes of this Agreement, the term “Authorized Close-Out
Retailers” shall mean [———-]87, and such other close-out retailers as are
pre-approved in writing by Licensor.


(e)           Except as otherwise specifically provided to the contrary in this
Agreement, on the expiration or termination of this Agreement, all of the rights
of Licensee under this Agreement thereupon shall terminate forthwith and shall
revert automatically to Licensor.


11.4         No Consequential Damages. Notwithstanding anything to the contrary
contained in this Agreement, under no circumstances shall either party be liable
to the other for indirect, incidental, consequential, special or exemplary
damages (even if such party has been advised of the possibility of such
damages), arising from any provision of this agreement, such as, but not limited
to, loss of revenue or anticipated profits or lost business.


ARTICLE 12 — CONFIDENTIALITY; EXCEPTIONS; NO SECURITIES LAWS VIOLATIONS


12.1.        Confidential Information.  Licensee agrees to maintain and to use
its best efforts to cause any Licensee Affiliate and all fillers and
distributors to maintain the confidentiality of all confidential and proprietary
information and/or data of Licensor (“Confidential Information”). Confidential
Information shall not include information that


(a)           at the time of receipt by recipient was already known to
recipient;


(b)           at any time is received in good faith by recipient or any of its
Affiliates from a third party, which was lawfully in possession of the same and
had the right to disclose the same;


(c)           on that as of the date of receipt by recipient is in the public
domain or subsequently enters the public domain without fault on the part of
recipient or its Affiliates; or


(d)           is disclosed pursuant to compulsory process, or federal, state or
local governmental requirement after recipient has promptly notified the other
party of such compulsory process or governmental requirement, and such other
party has had the opportunity to obtain a protective order or confidential
treatment agreement with provisions equivalent to the provisions of this
Agreement.


12.2         Limitation on Use of Confidential Information.  Licensee agrees
that it will neither use Confidential Information, nor circulate Confidential
Information within Licensee’s own organization, except to the extent necessary
for:


(a)           Complying with Licensee obligations under this Agreement; and
 

--------------------------------------------------------------------------------

87 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.87.

 
33

--------------------------------------------------------------------------------

 



(b).          complying with applicable law.


12.3         Initial Press Release; Securities Law Disclosure Obligations; No
Insider Trading.


(a)           Licensor and Licensee each acknowledge that their respective
parent companies  are publicly held companies and  subject to reporting
requirements of the United States federal securities laws.


(b)           Licensor acknowledges that Licensee’s parent is obligated to
(i)issue a press release promptly subsequent to the execution delivery of this
Agreement (which press release shall be reviewed and approved by Licensor prior
to its release); (ii) file with the Securities and Exchange Commission a Current
Report on Form 8-K within four (4) business days of the execution of this
Agreement disclosing the material terms of this Agreement; and (iii) file a copy
of this Agreement with the Securities and Exchange Commission.


(c)           Licensee agrees to provide Licensor with advance notice of any
material disclosure relating to Licensor or this Agreement and Licensee’s parent
will use its best efforts to obtain confidential treatment or redaction of
certain of the financial and commercial terms of this Agreement. Notwithstanding
anything to the contrary contained in this Agreement, nothing in this Agreement
shall preclude or prohibit such disclosure as may be required by Licensee Parent
under applicable law.


(d)          Licensor on behalf of itself and its Affiliates shall not trade in
the securities of Licensee’s parent on the basis of non-public material
information.


ARTICLE 13 – MISCELLANEOUS
 
13.1.       No Assignment. This Agreement is personal to Licensee, and Licensee
shall not assign, sublicense or otherwise transfer all or any portion of this
Agreement or any of its rights or obligations under this Agreement, whether
voluntarily, involuntarily, by operation of law or otherwise, including the
right to distribute Articles or to appoint any manager or agent in connection
therewith, to any other Person, without the prior written consent of Licensor,
and any such attempted assignment or other transfer without consent shall be
null and void and of no effect.  Any such attempted assignment, sublicense or
other transfer without Licensor’s consent shall constitute a material breach of
this Agreement and Licensor shall have the right to terminate this Agreement
forthwith upon written notice to Licensee.


13.2.       Notices.  Any notice, request, demand or other communication
required or permitted hereunder shall be in writing, shall reference this
Agreement and shall be deemed to be properly given: (i) when delivered
personally; (ii) when sent by facsimile, with written confirmation of receipt by
the sending facsimile machine; (iii) three (3) business days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (iv) upon delivery by an overnight private industry express courier, with
written confirmation of receipt.  All notices shall be sent to the following
addresses: (or to such other address or person as may be designated by a party
by giving written notice to the other party pursuant to this Section 13.2:

 
34

--------------------------------------------------------------------------------

 


Licensor:
 
Licensee:
Nine West Development Corporation1007 Orange Street, Suite 225
Wilmington, DE 19801
Att: Robin Mandell
       Assistant Treasurer
 
With a copy to:
Jones Apparel Group, Inc.
1411 Broadway, 39th Floor
New York, NY 10018
Att:  Mary E. Belle
        President of Licensing
Inter Parfums USA, LLC
551 Fifth Avenue
New York, NY 10176
Facsimile 212.983.0654
Att: Mr. Jean Madar,
Chairman and Chief Executive Officer
 
Mr. Russell Greenberg,
Executive Vice President and Chief Financial Officer
 
Mr. Henry B. “Andy” Clarke, President



13.3.      Governing Law.  Each party expressly agrees that any and all
disputes, claims or litigation between Licensee and/or any Licensee Affiliates
and Licensor or arising from or related in any way to this Agreement shall be
exclusively resolved by the courts of the State of New York and/or any federal
court of competent jurisdiction located within the State of New York.  Licensee
irrevocably and unconditionally waives any and all objections of any type or
nature, including, without limitation, forum non conveniens, to such
jurisdiction and venue and irrevocably and unconditionally consents to personal
jurisdiction of the Supreme Court of the State of New York, County of New York
and the United States District Court for the Southern District of New York. It
is further agreed that this Agreement and other agreements between Licensee and
Licensor are entered into in New York; are to be performed in New York; and that
they shall be governed by, construed and enforced in accordance with the laws of
the State of New York, exclusive of any choice of law rules. The United Nations
Convention on Contracts for the International Sale of Goods (1980) is
specifically excluded from application to this Agreement.


13.4       Dispute Resolution.  Prior to instituting formal proceedings,
Licensee and Licensor shall attempt to resolve all disputes arising out of or
related to this Agreement at a meeting attended by the authorized
representatives of Licensor and Licensee.  If the parties are unable to resolve
the dispute at this meeting, the dispute shall be escalated to the executive
level within each company.  If, within [———-]88 of such escalation, the parties
are still unable to resolve the dispute, either party may initiate formal
proceedings pursuant to Section 13.3, above.




--------------------------------------------------------------------------------

88 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.88.

 
35

--------------------------------------------------------------------------------

 


13.5       Entire Agreement.  This Agreement constitutes the entire agreement
between Licensor and Licensee concerning the subject matter herein, and
supersedes any and all previous oral and/or written agreements or understandings
between Licensor and Licensee related thereto.  This Agreement may be modified
only by a written amendment executed by Licensor and Licensee.


13.6       Severability.  Any term, requirement or provision of this Agreement
that is determined to be invalid or unenforceable will be ineffective to the
extent of such determination without invalidating the remaining terms,
requirements and provisions of this Agreement or affecting the validity or
enforceability of such remaining terms, requirements and provisions.


13.7       Force Majeure.


(a).         If the performance of any part of this Agreement by either party
(the “Interrupted Party”) is prevented, or delayed, by reason of any, flood,
riot, fire, explosion, war, terrorist act, governmental action or inaction in
response to, or in contemplation of, a terrorist act, or any other casualty or
cause beyond the control of the Interrupted Party, and which cannot be overcome
(a “Force Majeure Event”), then the Interrupted Party shall be excused from such
performance to the extent that it is necessarily prevented, hindered or delayed
thereby, during the continuance of any such happening or event and for so long
as such event shall continue to prevent, hinder or delay such performance. This
Agreement shall be deemed suspended so long as and to the extent that any such
cause shall operate to prevent, hinder or delay the performance by the
Interrupted Party of its obligations, however, the other party, at its sole
option, shall have the right to terminate this Agreement immediately if the
Interrupted Party’s performance is suspended pursuant to this Section 13(g) for
more than [———]89.


(b).        Upon the occurrence of a Force Majeure Event, the Interrupted Party
shall, as soon as reasonably practicable thereafter, notify the other party of
the nature and extent of any such Force Majeure Event referred to in the
preceding subparagraph.


13.7       Survival.  In addition to the provisions of this Agreement which by
their terms explicitly provide for survival of termination or expiration of this
Agreement, those terms which by imply survival, shall survive termination or
expiration of this Agreement.



[Balance of page intentionally left blank -


The Signature Page(s) and Schedules to this Agreement Follow this Page.]



--------------------------------------------------------------------------------

89 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.89.

 
36

--------------------------------------------------------------------------------

 

SIGNATURE PAGE


In Witness Whereof, the parties hereto have executed and delivered this
instrument on the date(s) set forth below.



NINE WEST DEVELOPMENT CORPORAION
  INTER PARFUMS USA, LLC
       
By:
  /s/
  By:
  /s/ Russell Greenberg
 
  (Authorized Signature)
 
  (Authorized Signature)
       
Name:
 
  Name:
  Russell Greenberg
 
  (Print or Type)
 
  (Print or Type)
Title:
 
  Title:
  Executive Vice President and Chief Financial Officer
       
Date:
  July 21, 2010
  Date:
  July 21, 2010

 
 
37

--------------------------------------------------------------------------------

 

SCHEDULES:


Schedule A - Licensed Marks
Schedule B - Licensed Articles
Schedule C - Minimum Annual Royalty
Schedule D - Minimum Net Sales
Schedule E-1 – Approved First Tier Retailers (United States)
Schedule E-2 – Approved Foreign Territories
Schedule F - Form of Manufacturer’s Agreement
Schedule G - Form of Sales Royalty Report
Schedule H - Form of Product Approval
Schedule I – Standards for Contractors and Suppliers
Schedule I-2 – Form of Certificate
Schedule J – A Form of Distribution Agreement


 
38

--------------------------------------------------------------------------------

 
 
SCHEDULE A - TRADEMARKS


Territory
Mark
Registration or
Application
Number
Remarks
 
[————————
————————
————————-
——————————90
                                                                               
                                                                               
                                                                               
                                                                               
                                       

 
 

--------------------------------------------------------------------------------

90 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.90.

 
39

--------------------------------------------------------------------------------

 

SCHEDULE B - LICENSED ARTICLES


Fragrances (Perfume, Eau de Perfume, Eau de toilette, cologne) for women and
unisex, as well as their corresponding ancillaries (shower gel, body lotion,
body cream, body spray, soap, shaving products, deodorant)


Cosmetics* (blushers, eye makeup, face powders, lipsticks, colored lip balms and
lip glosses, makeup bases), nail color (nail polish).
 

--------------------------------------------------------------------------------

*Subject to the restrictions set forth in Article 1.1(e)-(g).

 
40

--------------------------------------------------------------------------------

 

SCHEDULE C - MINIMUM ANNUAL ROYALTY

 
ANNUAL PERIOD
 
END OF ANNUAL
PERIOD
 
AMOUNT OF MINIMUM ANUAL
ROYALTY
         
Initial Term
       
First
 
12/31/2011
 
None
         
Second
 
12/31/2012
 
[$———-
         
Third
 
12/31/2013
 
$———-
         
Fourth
 
12/31/2014
 
$———-
         
Fifth
 
12/31/2015
 
$———-
         
Sixth
 
12/31/2016
 
$———-]91
         
First Renewal Term
       
Seventh
 
12/31/2017
 
[———-]92 of Minimum Net Sales Determined from Schedule D
         
Eighth
 
12/31/2018
 
[———-]93  of Minimum Net Sales Determined from Schedule D
         
Ninth
 
12/31/2019
 
[———-]94  of Minimum Net Sales Determined from Schedule D
         
Second Renewal Term
                 
Tenth
 
12/31/2020
 
[———-]95  of Minimum Net Sales Determined from Schedule D
         
Eleventh
 
12/31/2021
 
[———-]96 of Minimum Net Sales Determined from Schedule D
         
Twelfth
 
12/31/2022
 
[———-97 of Minimum Net Sales Determined from Schedule D




--------------------------------------------------------------------------------

91 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.91.
92 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.92.
93 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.93.
94 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.94.
95 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.95.
96 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.96.
97 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.97.

 
41

--------------------------------------------------------------------------------

 

SCHEDULE D - MINIMUM NET SALES


ANNUAL PERIOD
 
END OF ANNUAL
PERIOD
 
AMOUNT OF MINIMUM NET SALES
         
Initial Term
       
First
 
12/31/2011
 
None
         
Second
 
12/31/2012
 
[$———-
         
Third
 
12/31/2013
 
$———-
         
Fourth
 
12/31/2014
 
$———-
         
Fifth
 
12/31/2015
 
$———-
         
Sixth
 
12/31/2016
 
$———-]98
         
First Renewal Term
       
Seventh
 
12/31/2017
 
Greater of [———-]99 of the Minimum Net Sales or [———-]100 of Net Sales for the
immediately preceding Annual Period
         
Eighth
 
12/31/2018
 
Greater of [———-]101  of the Minimum Net Sales or [———-]102 of Net Sales for the
immediately preceding Annual Period
         
Ninth
 
12/31/2019
 
Greater of [———-]103 of the Minimum Net Sales or [———-]104 of Net Sales for the
immediately preceding Annual Period
Second Renewal Term
                 
Tenth
 
12/31/2020
 
Greater of [———-]105 of the Minimum Net Sales or [———]106  of Net Sales for the
immediately preceding Annual Period
         
Eleventh
 
12/31/2021
 
Greater of [———-]107 of the Minimum Net Sales or [———-]108 of Net Sales for the
immediately preceding Annual Period
         
Twelfth
 
12/31/2022
 
Greater of [———-]109 of the Minimum Net Sales or [———-]110 of Net Sales for the
immediately preceding Annual Period

 
 

--------------------------------------------------------------------------------

98 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.98.
99 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.99.
100 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.100.
101 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.101.
102 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.102.
103 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.103.
104 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.104.
105 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.105.
106 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.106.
107 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.107.
108 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.108.
109 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.109.
110 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.110.

 
42

--------------------------------------------------------------------------------

 

SCHEDULE E-1 – APPROVED FIRST TIER RETAILERS (UNITED STATES)



[---------]111
 

--------------------------------------------------------------------------------

111 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.111.
 
43

--------------------------------------------------------------------------------


 
SCHEDULE E-2 – APPROVED FOREIGN TERRITORIES
 
[------------------------------------------------------      
------------------------------------------------------]112



--------------------------------------------------------------------------------

112 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.112.

 
44

--------------------------------------------------------------------------------

 

SCHEDULE F


MANUFACTURER'S AGREEMENT


Reference is made to the License Agreement by and between   ("Licensor") and  
("Licensee") dated ___________ 20__ (the "License Agreement").


Name and address of manufacturer ("Manufacturer"):
Expiration date of license under the License Agreement (unless sooner terminated
or extended):                           , 20__.


Manufacturer and Licensee acknowledge that Manufacturer's manufacture of the
Licensed Articles is subject to Licensor's prior written approval, and may not
proceed prior to Licensor's execution of this agreement.  In order to induce
Licensor to consent to the manufacture of the Licensed Articles utilizing the
Licensed Marks by the undersigned Manufacturer, Manufacturer hereby agrees:


1.           Manufacturer will not manufacture or ship the Licensed Articles to
the order of anyone other than the Licensee unless notified in writing by
Licensee; will invoice only Licensee; and will not manufacture after the
expiration or termination of the License Agreement unless notified in writing by
Licensee;


2.           Manufacturer will not subcontract manufacture of any of the
Licensed Articles utilizing the Licensed Marks;


3.           Manufacturer will not manufacture merchandise utilizing the
Licensed Marks and/or Licensed Marks, other than the Licensed Articles; in no
event shall Manufacturer sell Licensed Articles (including seconds) for its own
account, except as authorized by Licensor; Manufacturer will not during this
Agreement or thereafter dispute or contest, directly or indirectly, or do or
cause to be done any act which in any way contests, impairs or tends to impair
the Licensed Marks or the validity or Licensor's ownership thereof, and shall
not assist others in doing so;


4.           Manufacturer will permit Licensor's authorized representatives to
inspect Manufacturer's activities, premises, accounting books and invoices
relevant to Manufacturer's manufacture and supply of the Licensed Articles;


5.           Manufacturer will keep confidential its manufacture of the Licensed
Articles; by way of example only, Manufacturer will not publish or cause the
publication of pictures of the Licensed Articles and/or the Licensed Marks in
any publication or promotional material, nor advertise that Manufacturer is
permitted to manufacture Licensed Articles;

 
45

--------------------------------------------------------------------------------

 


6.           Manufacturer will comply with all laws and regulations applicable
to the manufacture of Licensed Articles including, but not limited to, all labor
laws (including child welfare laws), and labor regulations.


7.           Upon notification of expiration or termination of the License
Agreement (except as specifically provided therein relating to the sell-off of
remaining inventory as set forth in the License Agreement) or of this Agreement,
Manufacturer will immediately cease manufacturing the Licensed Articles
and  upon Licensor's written instructions to do so, either (i) immediately
deliver to Licensor and/or Licensor's authorized representatives at no cost to
Licensor any and all copies, molds, plates, engravings and/or other devices used
to manufacture the Licensed Articles and/or reproduce the Licensed Marks
(collectively the “Manufacturing Tools”) to the extent they are owned by
Licensee, as well as any Licensed Articles remaining in Manufacturer's
possession; or (ii) destroy the Manufacturing Tools as Licensor may direct to
the extent they are owned by Licensee, and deliver to Licensor a written
certificate of destruction; or (iii) to the extent the Manufacturing Tools are
not owned by Licensee, sell the Manufacturing Tools to Licensor and/or designee
upon such price and terms as may be agreed between Manufacturer and Licensee or
its designee.


8.           Nothing herein will be construed so as to make Manufacturer a party
to or third party beneficiary of the License Agreement; Manufacturer will look
solely to Licensee for payment and/or other compensation in respect of the
manufacture of the Licensed Articles; and Manufacturer will have no such claim
against and hereby releases Licensor in respect of any such payment and/or any
and all other matters arising in connection with the Licensed Articles and/or
the License Agreement.


Dated as of                          , 20 __.



Licensee
 
MANUFACTURER
     
By:
   
By:
           
Title:
   
Title:
           
Date:
   
Date:
 


 
46

--------------------------------------------------------------------------------

 


AGREED TO AND ACCEPTED:
 
Licensor
 
By:
         
Title:
         
Date:
   

 
 
47

--------------------------------------------------------------------------------

 

SCHEDULE G —  STATEMENT OF SALES ROYALTIES
 
To:         ________
               _________
               _________


Period covered by this report:   ___/___/___ to  ___/___/___


Licensee’s name:  INTER PARFUMS USA, LLC



Description/SKU
Units
Sold (Number)
Selling
Price($)
Gross Sales
                                               
Total Gross Sales
   
$____________
       
Less:
     
Discounts
$____________
Allowances
 
Rebates
 
Handling fees
 
Stocking fees
 
Slotting fees
 
Damages
 
Shortages
 
Freight and delivery charges (prepaid)
 
Taxes (including VAT)
 
Bona fide returns
     
Total Deductions from gross sales
$____________
   
Total Net Sales
$____________
Sales Royalty @ [———-]113
$____________

 
I certify that the above is accurate in all material respects and in accordance
with the License Agreement with Licensor dated  ________.


By:  _________________
_____
Print Name and Title
Date




--------------------------------------------------------------------------------

113 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.113.

 
48

--------------------------------------------------------------------------------

 
 
SCHEDULE H


PRODUCT APPROVAL FORM
******************************************************************************
FOR APPROPRIATE MATERIALS Licensee CAN ALSO SUBMIT APPROVAL REQUEST  BY EMAIL
AND Licensor APPROVAL  BY RETURN EMAIL
******************************************************************************


1.           Licensor Name:
Date Submitted:   __________  ____  20___
Submitted by: ____________________________


2.           Please choose the type of product and stage of development:


ITEM
DESCRIPTION
Product
 
P.O.P
 
Packaging
 
Promotional Materials
 
Advertising
 
Website Art/Content
 
Other
 



DEVELOPMENT STAGE
CHECK ONE
Concept/Preliminary Art
 
Color Comp
 
Final Art
 
Mechanical
 
Prototype/Pre-production Sample
 
Production Sample/Final Approval
 




--------------------------------------------------------------------------------

3.           To be completed by Licensor 

--------------------------------------------------------------------------------



 
○
Approved as is



 
○
Approved with changes.  See comments



 
○
Resubmit with corrections.  See comments



 
○
Not approved.  See comments


 
49

--------------------------------------------------------------------------------

 
 
COMMENTS: 


       
Licensor Signature
Date


 
50

--------------------------------------------------------------------------------

 

SCHEDULE I


STANDARDS FOR CONTRACTORS AND SUPPLIERS



Jones Apparel Group, Inc. (“Jones”) and its wholly owned subsidiaries are
committed to legal compliance and ethical business practices in all of our
operations worldwide.  We choose suppliers and contractors who we believe share
that commitment. We require our suppliers and contractors to comply with all
applicable laws and regulations of the country, or countries, in which they are
conducting business.  . Our standards are summarized as follows and are
applicable to Contractors and Subcontractors/Suppliers as defined in this
Agreement:


Child Labor
Contractors and suppliers must not use child labor, defined as workers under the
age of 14, or higher if the country of manufacture requires compulsory education
beyond 14 years of age.


Wages/Benefits
Employees must be compensated for all hours worked, at rates that meet the
national minimum standards or local industry standards, whichever is
higher.  Overtime must be compensated at legally mandated rates, or at a rate at
least equal to the regular hourly wage.  Employees must be provided all legally
mandated benefits.


Working Hours/Day Off
On a regular basis, employees shall not be required to work more than the lesser
of 60 hours per week, including overtime, or the amount specified by the
applicable labor code.  Workers shall have at least one day of rest in every
seven.


Forced & Migrant Labor
Our contractors and suppliers must not utilize forced labor, prison labor or
other compulsory labor, or purchase materials from suppliers using forced labor,
prison labor or other compulsory labor.


Contractors and suppliers using migrant labor must ensure that these workers are
treated fairly and on an equal basis with the local workforce.  Suppliers shall
ensure all original travel and identification documents remain with the workers,
and ensure workers have secure individual storage to safely maintain those
documents during the time of their employment.


Health & Safety – Workplace and Housing
Contractors and suppliers shall comply with all applicable laws and regulations
regarding working conditions and shall provide workers with a safe and healthy
environment, including any company-provided living quarters or domestic
facilities.  All required health and  safety permits shall be obtained and their
operational and reporting requirements followed. Suppliers shall identify and
assess potential emergency situations in the workplace and any company-provided
facilities and minimize their potential impact by implementing emergency plans
and response procedures. Suppliers shall provide workers with access to first
aid, health and safety information and hazard information to educate, inform,
train and protect workers from workplace hazards.

 
51

--------------------------------------------------------------------------------

 

Contractors and suppliers shall protect workers from overexposure to chemical,
biological, physical hazards including noise and stress, and physically
demanding tasks in the workplace.


Environment
Suppliers and contractors shall comply with applicable laws and regulations
regarding the protection and preservation of the environment and take
appropriate actions to reduce adverse impacts on human health and the
environment. All required environmental permits shall be obtained and their
operational and reporting requirements followed. Suppliers shall have in place
systems to ensure the safe delivery, handling, movement, storage, recycling,
reuse or management of materials, liquids, waste, air emissions and wastewater
discharges.  Any materials, liquids, waste, wastewater or emissions with the
potential to adversely impact human or environmental health shall be
appropriately managed, controlled and/or treated prior to release into the
environment. Energy efficiency, resource conservation and waste minimization and
recycling should be implemented during the product lifecycle, packaging and
transportation stages. Suppliers shall have programs in place for the safe
storage and handling of chemicals, as well as to prevent or mitigate
catastrophic releases of chemicals.


Product Safety
Contractors and suppliers are required to comply with consumer product safety
standards and requirements under laws administered by the Consumer Products
Safety Commission. and with the Jones Restricted Substances Policy (attached as
Appendix A). In addition, contractors and suppliers and are expected to
eliminate unnecessary hazardous substances in the production process.


Discrimination
Contractors and suppliers must not discriminate against employees or potential
employees in employment practices, including hiring, wages, benefits,
advancement, disciplinary procedures, termination or retirement, on the basis of
gender, race, religion, age, disability, nationality, political opinion, sexual
orientation, ethnic origin, maternity or marital status.


Disciplinary Practices
Jones will not utilize contractors or suppliers who use corporal punishment or
any form of mental or physical coercion or harassment.


Freedom of Association
Employees should be free to join organizations of their own choice. Employees
should not be subject to intimidation or harassment in the exercise of their
right to join (or to refrain from joining) any organization.  Where the right to
freedom of association and collective bargaining is restricted under law, the
employer should take steps to create an open means of communication for
employees to discuss issues and express concerns in a positive environment.

 
52

--------------------------------------------------------------------------------

 


Customs and Security
Contractors and suppliers shall adhere to the Security Standard established by
Jones based on our participation in the U.S. Customs initiative CTPAT (Customs
Trade Partnership Against Terrorism). Contractors and suppliers must respect all
applicable laws regarding the importation and trans-shipment of merchandise into
the United States.


Subcontracting
Contractors and suppliers may not subcontract any operation in the manufacturing
process without prior written consent from Jones.  Any approved subcontractor
must implement and adhere to Jones’ Standards.


Management Systems
Suppliers shall use a management system consisting of processes and procedures,
allocate appropriate resources to ensure that the factory can adequately address
all tasks, and ensure compliance with the specific requirements and spirit of
Jones’ Standards.  Suppliers are expected to continually improve by identifying
key aspects of the operation with risks/consequences, setting performance
objectives, executing implementation plans, scheduling reviews and assessments
on a regular basis, and taking necessary corrective actions for deficiencies
identified by internal or external assessments, inspections and reviews.
Inspections: Record Keeping by Contractor-Supplier/Verification by Jones
In order for Jones to monitor compliance with these standards:
1.
Contractors and suppliers must permit representatives of Jones complete and free
access to employees, the workplace and worker housing (where applicable) at any
time, whether or not notice is provided in advance; and

2.
Contractors and suppliers must keep and maintain thorough records of employment
actions, hours worked, wages paid, charges to workers for housing and meals
(where applicable), and other relevant records.  All such records must be made
available to representatives of Jones promptly upon request.



Restricted Substances Policy
All product supplied to Jones shall comply with all international directives,
laws, and regulations that restrict the type and concentration of potentially
hazardous substances in products and packaging, as outlined on the Jones Apparel
Group Restricted Substances Policy.

 
53

--------------------------------------------------------------------------------

 


EXHIBIT I - APPENDIX A


RESTRICTED SUBSTANCES POLICY


Jones Apparel Group (“Jones”) is committed to assuring that all of the materials
in its products are safe. Therefore, Jones has established a Restricted
Substances Policy that mandates compliance with the AAFA Restricted Substances
List**, which summarizes all international directives, laws, and regulations
that restrict the type and concentration of potentially hazardous substances in
products and packaging. Compliance with the Jones Restricted Substances Policy
by our business partners is a pre-requisite for doing business with Jones. The
Jones Restricted Substances Policy shall apply to Licensee and its Contractors
and Subcontractors/Suppliers to the extent applicable to fragrances, cosmetics
and Licensed Products.


Scope: All Factories, Materials Suppliers ("Suppliers") and Licensees must
adhere to this Restricted Substances Policy. To this end, all materials,
components and finished product must comply with:
1.
All international directives, laws, and regulations that ban or restrict the
concentration of potentially hazardous substances in products and packaging.
Future laws and restrictions are to be immediately incorporated by reference
into this policy.

2.
The AAFA List of Restricted Substances (RSL)**. This document specifies
restrictions on substances and materials that may be used in the manufacture of
Jones products. It is applicable to all products, materials, chemicals,
components and other things of value supplied for use in Jones products. The
AAFA RSL** incorporates current legal restrictions in major markets. Updates to
the RSL will be distributed to all business partners and are to be immediately
incorporated by reference into this policy.



Responsibilities: We expect our business partners to implement best practices to
ensure that materials and products supplied to Jones are in full compliance with
the AAFA RSL** and are fully compliant with all international directives, laws,
and regulations that ban or restrict the concentration of potentially hazardous
substances in products and packaging. At a minimum, Factories, Suppliers and
Licensees must acknowledge receipt of the Jones Restricted Substances Policy and
commit to following strictly the provisions of this Policy by signing the Jones
Standards for Contractors and Suppliers. Further, they must certify that all
products, materials, components and other things of value supplied to Jones
comply with the prohibitions, limitations and other provisions of this Policy.
Additional responsibilities of our business partners are described herein.




--------------------------------------------------------------------------------

** The AAFA RSL uses a lead limit of 100ppm, the permissible lead limit for
Denmark. For Jones’ purposes, the acceptable lead limit will be 200ppm, until
further notice. All other limits must comply with the limits published in the
AAFA RSL, a copy of which is attached hereto and made part hereof.

 
54

--------------------------------------------------------------------------------

 

Factory Responsibilities
·
Certify acceptance of the Jones RS Policy by signing the Jones Standards for
Contractors and Suppliers

·
Implement best practices to comply with the Jones RS Policy

·
Include RS Statement of Compliance with all import documents submitted for each
Purchase Order

·
Assure RS Statement of Compliance is on all Supplier Invoices

·
Assure that Supplier RS Test Results are received for all materials and
components prior to production, and maintain results for 3 years.

·
Assure that all RS Test Results are current and updated as necessary.

·
Identify an individual who will serve as contact for RS Compliance. This person
must be capable of making decisions, addressing questions and responding to
issues raised by Jones.

·
Accept liability and make restitution for all loss and damage suffered by Jones
as a result of non-compliance with this Policy.

 
Supplier Responsibilities
·
Certify acceptance of the Jones RS Policy by signing the Jones Standards for
Contractors and Suppliers.

·
Implement best practices to comply with the Jones RS Policy.

·
Conduct RS testing of all material prior to production. RS Testing to be
conducted at Supplier expense by an approved Test Facility unless in-house
testing by Supplier is explicitly approved in writing by Jones. RS Test Results
shall be good for 18 months if there are no production or material changes and
no RS compliance problems.

·
Maintain RS Test Results on file for 3 years.

·
Submit copy of RS Test Results to Factory with each shipment of product.

·
Place RS Statement of Compliance on all invoices.

·
Identify an individual who will serve as contact for RS Compliance. This person
must be capable of making decisions, addressing questions and responding to
issues raised by Jones.

·
Accept liability and make restitution for all loss and damage suffered by Jones
as a result of non-compliance with this Policy.



Licensee Responsibilities
·
Certify acceptance of the Jones RS Policy by signing the Jones Standards for
Contractors and Suppliers.

·
Implement best practices to comply with the Jones RS Policy.

·
Conduct RS testing of all products at an approved Test Lab unless explicitly
exempted, in writing, from such testing by Jones. All RS Testing to be conducted
at Licensee expense.

·
Maintain RS Test Results on file for 3 years.

·
Place RS Statement of Compliance on all invoices.


 
55

--------------------------------------------------------------------------------

 

·
Identify an individual who will serve as contact for RS Compliance. This person
must be capable of making decisions, addressing questions and responding to
issues raised by Jones.

·
Accept liability and make restitution for all loss and damage suffered by Jones
as a result of non-compliance with this Policy.

·
Notify Jones in writing immediately upon becoming aware of any RS Policy
noncompliance in any licensed product distributed for sale and, at Licensee's
expense, conduct all investigations, file all reports and conduct all recalls
that are necessary or appropriate under applicable legal requirements, keeping
Jones fully apprised of same.

 
Restricted Substances
Substances on the RSL shall not be intentionally added to materials used in
Jones product, or in the case of ozone depleting substances, used in the process
of manufacturing Jones product. The RSL includes substances, limits and test
methods and will be updated on an as needed basis. In addition, business
partners supplying packaging, packaging components or packaged retail-ready
products must certify compliance with the toxics in packaging laws by signing
the Reduction of Toxics in Packaging Certificate of Compliance. While Jones has
attempted to include known restrictions in all major markets, business partners
are solely responsible for delivering products and materials that are fully
compliant with all international directives, laws and regulations that restrict
the type and concentration of potentially hazardous substances. Jones does not,
by its provision of this Policy, assume any responsibility for compliance by any
business partner.


Testing
Suppliers must conduct testing for component parts or materials supplied to
Jones. Test results must be conveyed to the factory with all shipments.  Results
are valid for 18 months unless there is a change in source or production.


Non-Compliance and Corrective Action
Jones reserves the right to spot test products to ensure compliance with the RS
Policy. Jones will assume the cost of these tests, unless a product is found to
be in violation of the Policy. If testing determines a product to be in
violation of the policy, the cost of the testing will be charged back to the
manufacturing factory.  In addition, if it is determined the product cannot be
sold, the factory will assume the cost of the transportation and destruction of
the goods, as well as reimburse Jones for the retail value of the goods in
violation. Any penalties, damages or losses incurred by Jones as a result of the
non-compliance with this policy will be the sole responsibility of the
non-compliant party, including the costs of any product recalls or litigation.


If Jones determines that a product or material does not conform to the terms of
this policy, the non-compliant party agrees to the following:
1.
Begin an investigation into the cause and extent of the non-conformity.

2.
Undertake corrective action, as approved by Jones.


 
56

--------------------------------------------------------------------------------

 

3.
Jones will take any steps required to ensure that the corrective action has
successfully addressed the non-conformity.

 
See the attached American Apparel & Footwear Association Restricted Substance
List.


 
57

--------------------------------------------------------------------------------

 
 
[ex10-142pg01.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg02.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg03.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg04.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg05.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg06.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg07.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg08.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg09.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg10.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg11.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg12.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg13.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg14.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg15.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg16.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg17.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg18.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg19.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg20.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg21.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg22.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg23.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg24.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg25.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg26.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg27.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-142pg28.jpg]
 

--------------------------------------------------------------------------------


 
SCHEDULE I-2


FORM OF CERTIFICATE


CERTIFICATE


The undersigned Licensee hereby certifies to Jones Investment Co. Inc.
(“Licensor”) that, in accordance with the provisions of Section 3.3 of the
License Agreement dated as of ________________, 20__ between Licensor and
Licensee, as amended, with respect to the year commencing January 1, 20__ and
ending December 31, 20__:


2.
Capitalized terms used herein shall have the same meanings as those set in the
License Agreement unless otherwise expressly defined herein.



3.
Licensee has provided a copy of Licensor’s current Standards for Contractors and
Suppliers (in substantially the same form and substance as Exhibit 1 attached
hereto and as may be translated or amended by Licensor from time to time, the
“Standards”) to Contractors;



4.    All Licensed Articles have been manufactured  sold, distributed, marketed,
advertised, promoted, labeled, packaged and imported into the Territory by
Licensee in all material respects in accordance with all applicable foreign and
United States laws, rules and regulations and the practices and policies of
Licensor relating thereto, including those with respect to fair remuneration for
work, health and safety conditions in the work environment, environmental
conditions and social protection of workers, all as more fully stated in the
Standards;


5.    Licensee has made all permitted Contractors, used in the filling,
production or manufacture of Licensed Articles aware in writing that:  (i) they
are expected to adhere to all of the same high standards with regard to Articles
and the Licensed Mark to which Licensee is held; (ii) Licensor is the true and
lawful owner of the Licensed Mark and all applications or registrations
therefor; and (iii) Licensee’s authority to use the Licensed Mark derives solely
from and subject to the terms and conditions of this Agreement; and


Licensee has monitored and hereby confirms the compliance of its Contractors
with the Standards.


IN WITNESS WHEREOF, Licensee has caused this Certificate to be executed on its
behalf by a duly authorized officer of Licensee.



 
[NAME OF LICENSEE]
     
By:
   
Title:
   
Date:
 

 
 
1

--------------------------------------------------------------------------------

 

SCHEDULE J - DISTRIBUTION AGREEMENT     


THIS DISTRIBUTION AGREEMENT (the "Agreement") is entered into as of the
Effective Date between:


(1)        Inter Parfums USA, LLC, a New York limited liability company (the
“Company”); and


(2)        THE DISTRIBUTOR ("Distributor") described on Schedule A hereto.


WHEREAS, Company desires to retain Distributor, and Distributor desires to be
retained, as a distributor for the Products in the Territory, all on the terms
and conditions set forth in this Agreement.


THE PARTIES HEREBY AGREE AS FOLLOWS:


1.
DEFINITIONS.

 
In this Agreement, including the Schedules hereto, the following words and
expressions shall have the following meanings:
 
"Affiliate" shall mean any corporation or other business entity controlled by,
controlling of, or under common control with a Party (as hereinafter defined).
For this purpose, "control" of any corporation or other business entity shall
include but not be limited to direct or indirect beneficial ownership of at
least fifty (50%) percent of the voting interests of such corporation or other
business entity, or such other relationship that constitutes actual control of
such corporation or other business entity.
 
 “Authorized Retailers” shall consist of the following First Tier Retailers, as
hereinafter defined. First Tier Retailers shall mean those first-line,
high-quality department stores, specialty retail stores and fragrance/cosmetic
specialty retail stores in the Territory, which, based upon their locations,
merchandising and overall operations are consistent with the high quality of the
Licensed Articles and the reputation, image and prestige of the Licensed Mark.
Such high-quality retail stores shall include, but not be limited to, those that
sell any one (1) of the three (3) following brands: [———-]114. First Tier
Retailers, which meet the criteria above, are subject to the prior written
approval of Licensor. A list of pre-approved First Tier Retailers is set forth
in Schedule D_ annexed hereto.


First Tier Retailers shall also include international duty free stores, prestige
fragrance perfumeries, U.S. Military Bases, or other regular priced stores where
prestige fragrances are sold with comparable reputation, image and prestige.
First Tier retailers, which meet the criteria above, are subject to the prior
written approval of Licensor.



--------------------------------------------------------------------------------

114 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.114.

 
1

--------------------------------------------------------------------------------

 


In addition, Authorized Retailers shall also include Second Tier Retailers,
which is defined to mean those retailers below the reputation, image and
prestige of the First Tier Retailers, but above deep discount mass market and
club stores or outlets such as Wal-Mart. Distributor shall obtain the prior
written approval of Licensor for each Second Tier Retailer prior to selling to
any Second Tier Retailers. In no event shall Distributor make any sales to
wholesalers, jobbers or diverters, factory outlet stores, warehouse clubs, swap
meets, flea markets, kiosks or similar sales outlets, and, unless otherwise
authorized in advance and in writing by Company and Licensor, the Internet or
other electronic channels of distribution, such as interactive.


Authorized Retailers shall also include “E-tailers” (as such term is hereinafter
defined) pre-approved in writing by Licensor, which will promote the
availability of the Licensed Articles via such E-tailers’ E-commerce Web sites
and which will fulfill orders for the Licensed Articles placed through such
E-commerce Web Sites. “E-tailers” shall mean any entity engaged in the legal
promotion and sale of the Licensed Articles whose primary means of promotion,
sale or distribution of the Licensed Articles is via an E-Commerce Web Site,
which have a comparable reputation, image and prestige of First Tier Retailers.


"Calendar Quarter" shall mean a period of three (3) consecutive calendar months
commencing on January 1, April 1, July 1 or October 1 of any Calendar Year.
 
“Company Materials” include, but are not limited to, computers, computer
software, computer disks, tapes, printouts, source, HTML and other code,
flowcharts, schematics, designs, graphics, drawings, photographs, charts,
graphs, notebooks, customer lists, sound recordings, other tangible or
intangible manifestation of content, and all other documents whether printed,
typewritten, handwritten, electronic, or stored on computer disks, tapes, hard
drives, or any other tangible medium, as well as samples, prototypes, models,
products, and the like, if any, that Distributor has received from Company
hereunder, as well as, any and all analyses, studies or other documents prepared
by Distributor or its Affiliates in connection with the Evaluation. All Company
Materials shall remain the exclusive property of Company.


"Confidential Information" shall include, but not be limited to, information
relating to Company’s business affairs, proprietary technology, trade secrets,
patented processes, research and development data, know-how, market studies and
forecasts, competitive analyses, pricing policies, employee lists, employment
agreements, personnel policies, the substance of agreements with customers,
suppliers and others, marketing arrangements, customer lists, commercial
arrangements, financial statements, financial condition, results of operations,
financial projections, Company Materials or any other information relating to
Company’s business, that is not generally known to the public or to actual or
potential competitors of Company (other than through a breach of this
Agreement), which are disclosed to Distributor by Company, orally or in writing,
together with any and all analyses, consultations, studies, or other documents
prepared by Distributor or its Affiliates  with the exception of solely the
following:
 
(a)           information that at the time of receipt by Distributor was already
known to Distributor;

 
2

--------------------------------------------------------------------------------

 


(b)           information that at any time is received in good faith by
Distributor or any of its Affiliates from a third party, which was lawfully in
possession of the same and had the right to disclose the same; and


(c)           information that as of the date of receipt by Distributor is in
the public domain or subsequently enters the public domain without fault on the
part of Distributor or its Affiliates; or


(d)           is disclosed pursuant to compulsory process, or federal, state or
local governmental requirement after Distributor has promptly notified Company
of such compulsory process or governmental requirement, and Company has had the
opportunity to obtain a protective order or confidential treatment agreement
with provisions equivalent to the provisions of this Agreement;


and it is expressly understood that the burden of proof to establish any and all
of the aforementioned exceptions from confidential treatment shall be upon
Distributor and shall be evidenced solely by the written records of Distributor.


“Contract Year” shall mean the twelve (12) month period beginning on January 1
and ending on December 31, except for the first Contract Year, which shall mean
the period beginning from the Effective Date and ending on December 31.


"Effective Date" has the meaning given to such term on Schedule A hereto.
 
“License Agreement” has the meaning given to such term on Schedule A hereto.


"Licensed Articles" means the Products bearing the Licensed Mark.


"Licensed Mark"  shall mean the Trademark, as hereinafter defined.


“Licensor” has the meaning given to such term on Schedule A hereto.


“Licensor’s Foreign Licensees” shall mean those non-United States retail stores,
whether stand alone or leased, which are owned, operated, or leased by
Licensor’s Licensees.


"Minimum Purchase Level" means the EX-FACTORY value of Products that must be
purchased and paid for annually by Distributor from Company,  as set forth on
Schedule B.
 
"Party" means Company or Distributor, and "Parties" means Company and
Distributor.
 
"Price List" shall mean Company's price list to be provided to Distributor, as
revised by Company at any time and from time to time in Company's sole
discretion.
 
"Product" or "Products" means one, several, or all of the products listed on
Schedule A, including any subsequent versions of such Products.

 
3

--------------------------------------------------------------------------------

 

"Purchase Order" shall mean a firm order from Distributor specifying the amount
of each Product to be purchased by and delivered to Distributor.
 
"RGA Procedure" means the returned goods authorization (RGA) procedure specified
in Schedule C, as revised by Company from time to time pursuant to this
Agreement.
 
"Sample(s)" shall mean a Product to be provided to a potential purchaser for use
in evaluating the performance of the Product.
 
“Scheduling Order” shall have the meaning given to such term in Section 3.6
hereof.
 
"Term" has the meaning given to such term on Schedule A hereto.
 
"Territory" has the meaning given to such term on Schedule A hereto.
 
"Tester" shall mean a Product provided by Company to Distributor for use in
demonstrating the features and benefits of the Product to potential purchasers.
 
"Third Party" shall mean any person or entity that is not a Party or an
Affiliate of a Party.
 
“Trademarks” shall have the meaning given to such term on Schedule A hereof.


2.
DISTRIBUTOR APPOINTMENT.

 
2.1           Appointment.  Subject to the terms and conditions set out in this
Agreement and the Schedules attached hereto, including but not limited to,
Article 2 of this Agreement, as of the Effective Date, Company hereby appoints
Distributor, and Distributor accepts appointment, as an exclusive distributor of
the Products in the Territory, with the right to commercially distribute the
Products in the Territory, including all activities ancillary thereto
(including, without limitation, warehousing, order entry, shipping, billing and
collection, promotional, advertising, marketing, and sales activities).
Distributor shall not appoint or use sub-distributors in the Territory.
 
2.2           Distribution Efforts.  During the Term of this Agreement,
Distributor shall use its best efforts to promote, market, distribute, and sell
the Products in the Territory.  Distributor's efforts to promote, market,
distribute, and sell the Products in the Territory shall be at least
commensurate with those efforts of Distributor used to promote, market, and
distribute its own products or the products of other manufacturers for which
Distributor acts as a distributor, reseller, sales representative, or sales
agent of a similar nature.

 
4

--------------------------------------------------------------------------------

 

2.3           Exclusive Right.    Except as otherwise provided in this Article 2
hereof, Distributor's right to promote, market, distribute, and sell the
Products shall be exclusive. Company reserves the right to appoint other
authorized distributors or resellers outside the Territory without restriction
of any type or nature. Distributor shall not directly or indirectly promote,
market, distribute, or sell the Products, either through Distributor's website
or otherwise, to (a) any Third Parties that are located outside the Territory or
(b) any Third Party that Distributor understands or reasonably expects will
promote, market, distribute, or sell the Products, directly or indirectly, to
any Third Parties that are located outside the Territory.  Distributor shall use
commercially reasonable efforts to ensure that Products sold within the
Territory are not used or resold outside the Territory.  If Distributor
discovers that Products sold by Distributor to a Third Party are being used or
resold outside the Territory, then Distributor shall discontinue sales of
Products to such Third Party until such time as such Third Party discontinues
using or reselling Products outside the Territory.
 
2.4           Distribution and Sale. Notwithstanding anything to the contrary
contained in this Agreement, Distributor shall distribute and sell the Products
solely to Authorized Retailers within the Territory, and Licensor’s Foreign
Licensees within the Territory, if any.
 
2.5           Licensor’s Foreign Licensees in the Territory.  Distributor shall
sell Licensed Articles to Licensor’s Foreign Licensees at a price to be
negotiated by the parties but which shall not exceed the most favorable price
offered for Licensed Articles (including any trade discount(s) or other
discounts or gross margin percentage equivalent benefit) in the Territory, and
shall use reasonable commercial best efforts to communicate with Licensor’s
Foreign Licensees with respect to marketing and distribution programs in their
respective territories. Distributor agrees that, with respect to sales of
Licensed Articles outside the United States, sales priority will be given to
those (i) Nine West Retail Stores owned or operated by Licensor’s Foreign
Licensees in the Territory and (ii) department store customers of Licensor’s
Foreign Licensees set forth in Schedule D, annexed hereto. Distributor further
agrees that it will use its best efforts to fully communicate with the
Licensor’s Foreign Licensees in connection with Distributor’s activities in the
Territory. Authorization for Distributor to make sales to additional accounts in
the Territory shall be requested by Distributor in advance and subject to the
prior written approval of Licensor.

 
2.6           Limited Sales by Company into Territory.


(a)           Notwithstanding anything to the contrary contained in this
Agreement, but except for those countries in which there is a Licensor’s Foreign
Licensee, Company shall have the right to enter into one or more agreements
(each a “Limited Exclusive Retail Agreement”) with one (1) or more retailers in
the Territory, such as, but not limited to, Sephora (“Exclusive Retailers”)  for
the exclusive distribution of certain Products, as determined in the discretion
of Company, in the Territory for sale at retail locations and venues owned or
managed by such Exclusive Retailer or its affiliates (“Exclusive Retail
Locations”). In consideration of such exception to the exclusive nature of this
Agreement, Company agrees to pay Distributor [———-]115 of the amount of
“Company’s Net Sales to Exclusive Retailers in Territory” (as hereinafter
defined) on a quarterly basis within the later of ninety (90) days following the
end of a calendar quarter or forty-five (45) days after Company has received
reports from such Exclusive Retailer which provides such Exclusive Retailer’s
allocation of Product shipped into the Territory for the applicable period. The
amounts payable to Distributor hereunder are subject to adjustment and
recoupment from time to time based upon a reallocation of Product from or into
the Territory by such Exclusive Retailer.



--------------------------------------------------------------------------------

115 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.142.115.

 
5

--------------------------------------------------------------------------------

 


(b)         For purposes of this Agreement the term “Company’s Net Sales to
Exclusive Retailer in Territory” shall mean the invoice amount billed to such
Exclusive Retailer for Products shipped or delivered by or on behalf of Company
to such Exclusive Retailer, but solely to the extent such Products are allocated
and shipped into the Territory by such Exclusive Retailer for resale in the
Territory, less Product returns accepted by Company, and as may be adjusted from
time to time based upon a reallocation of Product from or into the Territory by
such Exclusive Retailer.  Company’s Net Sales to Exclusive Retailers in
Territory shall not include testers, samples or miniatures of Products or other
promotional material and non-retail items sold, if any, to such Exclusive
Retailer.


(c)         In order to assist with the launch and then sale of such Products at
such Exclusive Retail Locations, Distributor agrees to oversee and manage
merchandising and launch of such Products in such Exclusive Retail Locations.
 
2.7         Limitations on Sales. Products shall not be sold as a “discount”
brand or in a “discount environment,” and Products shall not be sold as
promotional items.

 
3.
ORDERS, DELIVERIES, AND FORECASTS.

 
3.1         Purchase Orders.  Each Purchase Order for Products shall be governed
by the terms of this Agreement, and notwithstanding anything to the contrary
contained in a Purchase Order, none of the provisions of such Purchase Order
shall be applicable except those specifying quantity ordered, delivery dates,
special shipping instructions, and invoice information.  Purchase Orders shall
be submitted to Company using such method as Company shall specify and in
accordance with such procedures as Company may specify from time to time. A
Purchase Order shall not be binding upon Company unless and until accepted by
Company in writing or by Company shipment of the Products in accordance with the
Purchase Order.  Partial shipments may be made at the discretion of Company No
partial shipment of an order shall constitute the acceptance of the entire
order, absent the written acceptance of such entire order. Company shall use
commercially reasonable efforts to produce and deliver to Distributor the
quantities of Products specified in a Purchase Order; however, Company shall not
be liable for any damages resulting from its failure to deliver such Products,
even if Company has been advised of the possibility of such damages. Distributor
acknowledges that Company is not obligated to meet all of Distributor's demands
for any Product.

 
6

--------------------------------------------------------------------------------

 

3.2         Delivery and Shipment.  Company shall deliver all Products EXW EX
WORKS Dayton New Jersey Company Distribution Center Incoterms 2000. Title and
risk of loss shall pass to Distributor at such time that the Product is loaded
onto a common carrier.  Shipment shall be via such common carrier. Specific
written routing instructions shall be included by Distributor in the Purchase
Order. Distributor shall be responsible for all shipping costs. Anticipated
shipment dates shall be as specified in the Purchase Order. Company shall use
its commercially reasonable efforts to meet anticipated shipment dates; however,
Company shall not be liable for any damages resulting from its failure to meet
such shipment dates, even if Company has been advised of the possibility of such
damages.
 
3.3         Inspection of Products.  Distributor shall inspect Products within
seven (7) business days after their delivery and shall immediately notify the
carrier in writing of any damage, shortages, defects, or failure of Products to
conform to the Purchase Order as accepted by Company. Products shall be deemed
accepted if not properly rejected within seven (7) business days after receipt
by Distributor or, if earlier, upon shipment by Distributor to purchasers. If
Distributor so notifies Company, then Company shall, at Company's choice,
replace the damaged or defective Product or make up the shortage if replacement
stock is available in the next shipment of Product, or if no replacement stock
is available, as soon as possible after receiving such notice, at no additional
cost to Distributor. Upon Company's request and at its expense, Distributor
shall return to Company all Products that Distributor believes are damaged,
defective, or do not otherwise conform to the Purchase Order as accepted by
Company. Returns by Distributor to Company of Products shall be governed by the
RGA Procedure and Company's policies as announced from time to
time.  Distributor shall not sell any Products found or claimed to be damaged,
outdated, or defective.  Distributor shall send Company an itemized list of
Products returned to Company.
 
3.4         Samples.  Company and Distributor shall meet to develop by mutual
agreement a program for Samples whereby Company shall provide Samples to
Distributor in accordance with a monthly forecast (the "Sample Forecast").  The
price for such samples shall be as set forth on Schedule A.  Sample Forecasts
shall be updated monthly to reflect new Products as they are launched.
 
3.5         Testers.  At the time Distributor submits a Purchase Order,
Distributor may also submit a Purchase Order for Testers with a total value of
up to ten percent (10%) of the value of the related Purchase Order, and Company
shall provide such Testers to Distributor at the time the related order is
shipped.
 
3.6         Scheduling of Orders.  Commencing within thirty (30) days of the
Effective Date and thereafter for each 120 consecutive day period throughout the
term of this Agreement, Distributor covenants and agrees to provide to Company a
good faith estimate of the orders for Products to be required by Distributor for
each following 120 consecutive day period (each a “Scheduling Order”), and
notwithstanding anything to the contrary contained herein, Company shall not be
required to fulfill orders for Products in excess of 120 percent of the relevant
Scheduling Order within the requisite 120 consecutive day period.

 
7

--------------------------------------------------------------------------------

 

3.7         No Liability for Failure to Deliver Products.  In the event Company
is unable to obtain the raw materials or component parts in order to complete
production of the Products in quantities sufficient to fill the purchase orders
generated by Distributor, then in such event, Distributor acknowledges and
agrees that Company shall not be liable for the non-delivery of the Product. At
the option of Company either Company may (a) refuse to fill such purchase
orders, (b) cancel such purchase orders or (c) ship such sufficient quantity of
Products as it deems appropriate, having due regard to the requirements and
other needs of its other sales agents, distributors and customers, and such
purchase orders shall be deemed to be amended to the quantity of Products
actually shipped.
 
4.
PRICING AND PAYMENTS.

 
4.1         Product Prices.  Subject to the terms and conditions of this
Agreement, Company agrees to sell Products to Distributor at the prices
specified in the Price List that is current at the time the products are ordered
by Distributor, as modified by the discounts set forth on Schedule A (the
"Prices").  Company shall be entitled to increase the prices for Products set
forth on the Price List in its sole discretion upon ninety (90) days' written
notice to Distributor. Company may establish and terminate any price discount or
other incentive program at any time at its sole discretion.  The Prices are EXW
EX WORKS Dayton New Jersey Company Distribution Center Incoterms 2000, and do
not include shipping charges or sales, use, excise, withholding, or similar
taxes. Consequently, if Company pays for such shipping charges and any present
or future sales, use, excise, withholding, or similar tax applicable to the sale
or furnishing of any Products hereunder, Distributor shall reimburse Company for
such amounts,.  In lieu of a specific tax, Distributor may provide Company with
a tax exemption certificate acceptable to the applicable taxing authority.
 
4.2         Invoice and Payment.  Company shall invoice Distributor upon
shipment of Products.  Payment for Products shipped to Distributor, including
partial shipments, shall be due in full in accordance with the payment terms set
forth in Schedule A.  The invoice date shall be on or subsequent to the date of
shipment and payment shall be made by Distributor for the full invoiced amount
without deduction or set off for any amounts owed to Distributor by Company for
any reason.   Company reserves the right to require secured financing
alternatives, including but not limited to letters of credit and pre-payment.
 
4.3         Taxes.  Any federal, state, county, or municipal sales or use tax,
excise, customs charges, duties or similar charge, or any other tax assessment
(other than taxes assessed against Company's income), license, fee, or other
similar charge lawfully assessed or charged on the sale or transportation of
Product sold shall be paid by Distributor. In addition, any and all costs
relating to sanitary registration, or other similar charge lawfully assessed or
charged, shall be paid by Distributor in the name and for the benefit of
Company, and shall be included within advertising and promotional expenses (“A&P
expenses”).
 
4.4         Reports.  Distributor shall report to Company via e-mail to
Company's International Department, the following information no later than
 
(a)          ten (10) days following the end of each Calendar Quarter,
Distributor's inventory by Product in units and the wholesale U.S dollar value
of such inventory by Product held as of the end of the Calendar Quarter; .

 
8

--------------------------------------------------------------------------------

 

(b)         ten (10) days following the end of each month the total sales for
such month in units and wholesale U.S. dollar amounts;
 
(c)         ten (10) days following the end of each Calendar Quarter,
Distributor's total sales by Customer;
 
(d)         ten (10) days following the end of each Calendar Quarter,
Distributor's total sales by SKU;
 
(e)         fifteen (15) days following the end of each month the total amount
of Distributor’s advertising and promotional expenses actually spent,
 
all in such format as Company shall require.  In addition, Company reserves the
rights to amend the data to be included in these reports from time to time.
 
5.
DISTRIBUTOR'S OBLIGATIONS.

 
In addition to its other obligations specified herein, Distributor agrees to all
of the following obligations.
 
5.1         Minimum Purchase Levels.  Distributor will satisfy the Minimum
Purchase Levels as set forth in the annexed Schedule B.


5.2         Distribution Efforts.  Distributor shall use its best efforts to
exploit in the Territory the distribution rights granted herein, including,
without limitation, to create and develop markets for the Products, to
distribute and sell Products in the Territory so as to maximize sales, and to
secure and make use adequate personnel for the promotion, distribution and sale
of Products in the Territory. Such activities shall include (a) participating in
major industry trade shows and conventions and (b) incorporating the Products
into Distributor's promotional literature as appropriate based on the Territory
and the geographic area in which Distributor offers other products contained in
its promotional literature, subject to Company's prior approval of all
advertising materials regarding the Products.


5.3         New Customer Approval.  Distributor will seek Licensor’s written
approval through Company for each new customer in the Territory and will not
place Products with such new customer until such approval of such customer is
obtained from Company.


5.4         Requested Customers.  Distributor will offer the Products to new
customers at the specific request of Company ("Requested
Customers").  Distributor shall receive no additional discount from Company on
the Products being sold to the Requested Customers. In the event that the
Distributor fails to reach agreement with a Requested Customer for the placement
of the Products, Distributor agrees that Company shall be entitled to sell
Products to the Requested Customer directly.

 
9

--------------------------------------------------------------------------------

 

5.5         Advertising and Promotion.
 
(a)           Distributor shall spend the amounts required for advertising and
promotional material as set forth in the annexed Schedule A during each 12-month
period during the term of this Agreement.
 


(b)           All advertising programs, copy and media, in any form and in any
medium, shall be submitted, prior to circulation thereof, for the written
approval of Licensor and Company, and such advertising programs, copy and media
shall not be used or released until such approval shall have been obtained. As
soon as practicable, a representative example of all advertisements,
announcements, publications or other promotional materials of any kind or nature
whatsoever (including tear sheets) shall be delivered to Company. In the event
that Company shall, at any time disapprove of any such advertisements,
announcements, publications or other promotional materials, Distributor shall
promptly discontinue the use thereof.


(c)           Distributor shall comply with any reasonable guidelines
established by Licensor and/or Company for advertising activities and
expenditures, and Distributor shall use its best efforts to ensure that in no
event shall Licensed Articles bearing the Licensed Mark be advertised as “on
sale”, or in a similar promotional manner, nor shall the Licensed Mark be
included in any free standing insert, “off-price” or similar promotional
run-of-press advertising without the express written consent of Licensor and
Company in each instance.


(d)           Prior to the initial production of any invoices, and other similar
business papers (collectively, "Business Documents") bearing the Trademark, and
thereafter at Company’s reasonable request, Distributor shall furnish Company
with a reasonable number of samples of such business documents for approval by
Company and Licensor. If Company and Licensor fail to disapprove of said
business documents within ten (10) business days after their respective receipt
of Distributor's written notice, then the approval of Company and Licensor shall
be deemed to have been given solely for the use for which approval was sought.
Distributor shall not modify approved business documents except upon the
express, prior written approval of any such modification by Company and
Licensor.


5.6         Website.  Distributor will obtain written approval from Licensor and
Company for all content, advertising, and promotions relating to Company and the
Products that are included on Distributor's website.  Distributor will install
and maintain, as a part of its website, controls that prevent parties outside
the Territory from purchasing any of the Products through Distributor's website.


5.7         Training.  Distributor will properly train, in accordance with
industry procedures or standards as reasonably prescribed by Company from time
to time, all of its sales personnel who will promote, market, distribute, and
sell the Products and who are employed as of Effective Date as to relevant
matters relating to the Products within sixty (60) days after the Effective
Date, and Distributor shall so train any such new sales personnel within sixty
(60) days of such person's employment.

 
10

--------------------------------------------------------------------------------

 

5.8         Staff.  Distributor must engage and retain a reasonable number of
staff in accordance with industry practice.  Distributor must take reasonable
steps to ensure that all personnel wear suitable work clothing and conduct
themselves appropriately as employees of Distributor.
 
5.9         Sales Calls.  Distributor will allow Company and/or Licensor
representatives to accompany Distributor's sales personnel on sales calls to
potential purchasers upon reasonable notice to Distributor and upon a reasonably
frequent basis and to attend Distributor's sales meetings at least twice a
Calendar Year.
 
5.10       No Modifications to Products.  Distributor will not remove, obscure,
or modify any label, package design, or any indication of patent or other
intellectual property rights on any Products without the prior written consent
of Company
 
5.11       Product Complaints.  Distributor will immediately notify Company and
Licensor upon receipt of complaints regarding the Products, but in no event
later than twenty-four (24) hours after the receipt of such complaint.
Notification shall be given by telephone, with a facsimile confirmation
following within one (1) business day.  Distributor shall, at Company's request,
assist Company in investigating all such complaints. Distributor shall be
responsible for addressing all complaints related to Distributor's distribution,
order processing, shipping, and handling of Products. Company shall be
responsible for addressing all other complaints relating to the Products.
Distributor shall have no authority to bind either Licensor or Company in the
settlement of any complaints.  In the event of a Third Party claim, suit, or
demand against either Party involving Products supplied or purchased hereunder,
the Parties agree to fully cooperate in the defense of such claim, suit, or
demand.
 
5.12       No Alteration of Warranties.  Distributor will not alter, enlarge,
limit, or make Product claims beyond the Product claims contained on the Product
label nor make representations, warranties, or guarantees concerning the
Products beyond the representations, warranties, and guarantees contained in
Company's printed sales literature.
 
5.13       General Conduct.  Distributor will, at all times, conduct its
business in a manner as will reflect favorably on Company, Licensor and the
Products and will not engage in any deceptive, misleading, illegal, or unethical
business practice.  Distributor will not offer or sell the Products outside the
Territory and will refer all inquiries regarding potential customers outside the
Territory to Company. Distributor will disclose to Company the identities of all
products and manufacturers that it distributes or represents and will notify
Company of contemplated additions prior to making new commitments.
 
5.14       Insurance.  Distributor will, at all times, obtain and maintain
liability and casualty insurance and an occurrence based form of product
liability insurance policy in the face amount of not less than U.S.$1,000,000.00
and deliver to Company a certificate evidencing such insurance that names
Company as an additional insured and that provides for written notice to Company
thirty (30 days) in advance of any cancellation.

 
11

--------------------------------------------------------------------------------

 

5.15           Compliance with Laws.  Distributor will comply with, and render
all necessary assistance to Company to ensure that Company is in compliance
with, all governmental laws, ordinances, rules, and regulations applicable in
connection with the sale or shipment of any Product into, or use or service of
any Product in, the Territory, including, but not limited to, the U.S. Foreign
Corrupt Practices Act and all U.S. export control regulations, or in connection
with the fulfillment of any of Distributor's obligations under this Agreement
including, but not limited to, the payment of any duties or taxes (excluding
Company's income taxes), obtaining of any governmental permits or approvals,
compliance with customs requirements, or testing of any Products.  Distributor
shall cooperate fully with Company in complying with any governmental agency
order or rule that may obligate Company to remedy any problem with, or defect
in, any Products located in the Territory, including identification of the
specific location of any such Products.
 
5.16           Reputation.  Distributor will use its best efforts to maintain
the reputation of Licensor, Company and the Products at all times and
immediately withdraw such advertising or cease such method of trading as Company
requests. Distributor will not (a) sell or market copies or non-genuine versions
of the Products; (b) make any representations or give any warranty on behalf of
Company that has not been previously approved by Company in writing, which
approval shall not be unreasonably withheld or delayed; or (c) advertise or
trade in a manner that is inconsistent with or may directly harm the reputation
or image of Licensor, Company or the Products.
 
5.17           Confidentiality, Disclosure of Information.    Distributor
recognizes and acknowledges that Distributor has had and will have access to
Confidential Information (as defined in Article I above). Distributor will not
during the term of this Agreement, and for a period of three (3) years
thereafter, use, disclose or permit to be known by any other person or entity,
any Confidential Information except as required by applicable law or in
connection with the performance of Distributor’s duties and responsibilities
hereunder.
 
5.18           Non-Solicitation. Distributor acknowledges that the Company has
invested substantial time, money and resources in the development and retention
of its Confidential Information (including trade secrets), customers, accounts
and business partners all of which constitute legitimate business interests of
the Company, and further acknowledges that during the course of Distributor’s
association with the Company Distributor has had and will have access to the
Company’s Confidential Information (including trade secrets), and will be
introduced to existing and prospective customers, accounts and business partners
of the Company. Distributor acknowledges and agrees that any and all “goodwill”
associated with any existing or prospective customer, account or business
partner belongs exclusively to the Company, including, but not limited to, any
goodwill created as a result of direct or indirect contacts or relationships
between Distributor and any existing or prospective customers, accounts or
business partners.  Additionally, the parties acknowledge and agree that
Distributor possesses skills that are special, unique or extraordinary and that
the value of the Company depends upon his use of such skills on its behalf. In
recognition of this, Distributor covenants and agrees that During the Term, and
for a period of two (2) years thereafter, Distributor shall not:

 
12

--------------------------------------------------------------------------------

 

(a)           without the prior written consent of the Company, solicit or
encourage any employee of Company or its Affiliates to leave the employ of the
Company or its Affiliates or any independent contractor to sever its engagement
with the Company or its Affiliates, absent prior written consent to do so from
Company or


(b)           directly or indirectly, entice, solicit or encourage any customer
or prospective customer of the Company or its Affiliates to cease doing business
with the Company or its Affiliates, reduce its relationship with the Company or
its Affiliates or refrain from establishing or expanding a relationship with the
Company or its Affiliates.


5.19        Provisions Necessary and Reasonable.


(a)          Distributor agrees that (i) the provisions of Sections 5.17 and
5.18 of this Agreement are necessary and reasonable to protect the Company’s
Confidential Information, Inventions, and goodwill; (ii) the specific temporal,
geographic and substantive provisions set forth in Section 5.19 of this
Agreement are reasonable and necessary to protect the Company’s business
interests; and (iii) in the event of any breach of any of the covenants set
forth herein, the Company would suffer substantial irreparable harm and would
not have an adequate remedy at law for such breach.  In recognition of the
foregoing, Distributor agrees that in the event of a breach or threatened breach
of any of these covenants, in addition to such other remedies as the Company may
have at law, without posting any bond or security, the Company shall be entitled
to seek and obtain equitable relief, in the form of specific performance, and/or
temporary, preliminary or permanent injunctive relief, or any other equitable
remedy which then may be available.  The seeking of such injunction or order
shall not affect the Company’s right to seek and obtain damages or other
equitable relief on account of any such actual or threatened breach.


(b)          If any of the covenants contained in Sections 5.17 and 5.18 hereof,
or any part thereof, are hereafter construed to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants, which shall be
given full effect without regard to the invalid portions.


(c)          If any of the covenants contained in Sections 5.17 and 5.18 hereof,
or any part thereof, are held to be unenforceable by a court of competent
jurisdiction because of the temporal or geographic scope of such provision or
the area covered thereby, then the parties agree that the court making such
determination shall have the power to reduce the duration and/or geographic area
of such provision and, in its reduced form, such provision shall be enforceable.

 
6.
RECORDS AND AUDITS.

 
6.1          Records.  Distributor shall keep proper books of account and
records containing complete information relating to Products purchased and sold
by Distributor. Said books of account and records shall be preserved and
maintained by Distributor and kept available for inspection by Company or
Licensor for at least three (3) years from the expiration or termination of this
Agreement.

 
13

--------------------------------------------------------------------------------

 

6.2         Audit and Inspection Right and Obligation.  Company shall have the
right to audit and inspect the records of Distributor relating to this Agreement
at any time upon request during normal business hours.  In any event,
Distributor shall conduct an internal audit at the end of each of its fiscal
years of inventory of Product and sales records relating to this Agreement and
provide to Company certified documentation of such audit.  If any such audit
reveals that any moneys are due Company, Distributor will immediately pay such
amount to Company.  Company shall further have the right to offset any payments
due to Distributor under this Agreement by such amount.
 
7.
COMPANY'S OBLIGATIONS.

 
In addition to its other obligations specified herein, Company shall:
 
7.1         Marketing Incentives.  Allow Distributor to participate in such
bonus programs and incentive programs as Company may make generally available to
similarly situated distributors of Products; provided, however, that Company
reserves the right to alter or eliminate any such bonus programs and incentive
programs at any time; and
 
7.2         Promotional Materials.  Furnish Distributor with a reasonable
quantity of Company's standard sales promotion literature written in English,
such as brochures and specification sheets. Company also will provide
Distributor with such camera ready art of the Products as Company makes
available to its distributors generally, and a Company Standard Education
Manual, if any.
 
7.3         Insurance.  Company shall maintain, at its own expenses and with
reputable insurance companies, customary and adequate general liability and
products liability insurance coverage covering claims for injury to persons or
property caused by the Products or by its own officers, directors, employees, or
agents.
 
7.4         Products.  Company shall supply to Distributor Products that are of
merchantability quality and conform to sample.
 
7.5         Indemnification.  Company shall indemnify and keep indemnified
Distributor from and against claims, liabilities, and expenses incurred by
Distributor in the course of conducting the business due to (a) any act of
neglect or default attributed solely to Company or its agents, employees, or
subcontractors or (b) the proven infringement of the intellectual property
rights of any third party through Distributor's promotion or sale of the
Products; provided, however, that such liability has not been incurred or
contributed to by Distributor through any act, default, negligence, or omission
by it or its agents, employees, or subcontractors in carrying out terms of this
Agreement.

 
14

--------------------------------------------------------------------------------

 

8.
PRODUCT DISCONTINUANCE; RECALLS.

 
8.1         Product Discontinuance.  Company shall have the right, in its
absolute discretion, without liability to Distributor, to discontinue the
manufacture or sale of any Product covered by this Agreement.  Company shall use
commercially reasonable efforts to notify Distributor at least thirty (30) days
prior to the discontinuance of manufacture of any Product.  Company, however,
shall not incur any liability to Distributor for its failure to so notify
Distributor.
 
8.2         Product Recalls.  In the event Company shall be required (or shall
voluntarily decide) to initiate a recall, withdrawal, field correction of, or
field alert report with respect to, any Product distributed by Distributor
pursuant to this Agreement, whether or not such recall, withdrawal, field
correction, or field report has been requested or ordered by any governmental
authority, Company shall notify Distributor, and Distributor shall fully
co-operate with Company to implement the same.  Company shall make all contacts
with any governmental authorities and shall be responsible for coordinating all
of the necessary activities in connection with any such recall, withdrawal,
field correction, or field alert report, and Company shall make all statements
to the media, including press releases and interviews for publication or
broadcast.  Distributor agrees to make no statement to the media, except to
refer the media to the Company for comment, unless otherwise required by law,
and in any such event, Distributor shall cooperate with Company on the content
of any such statement. Company shall indemnify Distributor against all
reasonable and necessary costs and expenses that Distributor may incur as a
result of any recall, withdrawal, field correction, or field alert to the extent
that it is the direct result of any fault or omission attributable to Company.
Distributor shall indemnify Company against all reasonable and necessary costs
and expenses that Company may incur as a result of any recall, withdrawal, field
correction, or field alert to the extent that it is the direct result of any
fault or omission attributable to Distributor.
 
9.
SUITABILITY/LIABILITY.

 
9.1         No Warranty. Company MAKES NO EXPRESS OR IMPLIED WARRANTY TO
DISTRIBUTOR CONCERNING THE PRODUCTS, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF INTELLECTUAL PROPERTY
RIGHTS, OR ARISING FROM THE COURSE OF DEALING BETWEEN THE PARTIES OR USAGE OF
TRADE.  Any warranty for the Products shall run directly from Company to
end-user customers, notwithstanding the fact that such end-user customers may
return Products to Distributor and not to Company  Distributor shall not make
any warranty or representation to any end-user customer that is more protective
of such end-user customer than the warranties and/or representations provided by
Company.  For purposes of clarification, the sole remedy of end-user customers
in the case of a defective Product shall be that Company shall replace such
returned defective Product. Company's liability for failure of the Products to
conform with any other implied warranty, express warranty, or specification
required for conformance with this Agreement shall be limited to a return of the
Price paid by Distributor.

 
15

--------------------------------------------------------------------------------

 

9.2         No Consequential Damages, Etc.  IN NO EVENT WILL EITHER PARTY BE
LIABLE FOR LOST PROFITS, OR ANY OTHER SPECIAL, PUNITIVE, INDIRECT,
CONSEQUENTIAL, OR INCIDENTAL DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  THIS LIMITATION SHALL APPLY EVEN IF A PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.  The foregoing terms shall not apply to
Distributor's obligations under Section 10 hereof.
 
9.3         No Prospective Profits.  Each of Company and Distributor
acknowledges that it is acting independently in connection with any actions
taken in connection with this Agreement, including any investments in personnel,
facilities, and marketing activities undertaken hereunder, and is not relying on
any express or implied representation or promise from the other that this
Agreement will continue beyond the Term or will not be terminated in accordance
with its terms or without cause.  As a result, neither Company nor Distributor
shall, by reason of the termination of this Agreement under any circumstances be
liable to the other for compensation, reimbursement, or damages on account of
the loss of prospective profits on anticipated sales, or on account of
expenditures, investments, leases, or commitments, in connection with the
business or goodwill of Company or Distributor, or otherwise.
 
9.4         General Indemnity.  Distributor agrees to indemnify and hold
Company, Licensor and their several Affiliates harmless from and against all
damages, costs, and expenses arising with respect to the distribution of any
Product, except for those matters as to which Company bears sole responsibility
as provided herein.
 
10.
TRADEMARKS AND OTHER MATERIALS.

 
10.1       Limited Right to Use Trademark.  Subject to the provisions of this
Article 10, Company grants to Distributor a non-exclusive, limited right to use,
during the Term, the Trademarks for proper purposes in connection with the
promotion and sale of the Products in the Territory.
 
(a)           Distributor hereby acknowledges validity of the Trademark and the
exclusive ownership of the Trademark by Licensor, whether or not registered.
Distributor agrees that it will not, at any time during the term of this
Agreement or thereafter, directly or indirectly, challenge, contest or aid in
challenging or contesting the validity or ownership of the Trademark or the
title or registration thereto, whether now existing or hereafter obtained,
either in the Territory or elsewhere. Any and all goodwill and other rights that
attach to, or arise in connection with the use of the Trademark during the term
of this Agreement or thereafter as a result of the business activities of
Distributor shall inure to the sole benefit of Licensor and shall remain vested
therein. Distributor shall have no rights in, to or in respect of the Trademark
except as expressly provided in this Agreement.


(b)           Distributor shall not use the Trademark as part of its corporate
name or any trade name, nor shall Distributor join any name or names with the
Trademark so as to form a new mark or marks. Distributor’s employees shall not
represent themselves as being employees, agent or representatives of Licensor or
of Company.

 
16

--------------------------------------------------------------------------------

 


(c)        Distributor acknowledges that Products are intended to be marketed in
a manner commensurate with the Trademark’s standing and reputation in the United
States and worldwide. Distributor shall not, at any time, willfully do or suffer
to be do any act or thing which may in any way adversely affect any rights in
and to the Trademark or any registrations thereof or which, directly or
indirectly, may reduce the value of the Trademark or detract from its
reputation.


10.2           Distributor's Use; Prior Approval.  Distributor's use of the
Trademarks shall be in accordance with applicable trademark law and Company's
and Licensor’s policies regarding advertising and trademark usage as established
and amended from time to time.  Distributor shall include all applicable
Trademarks in any literature, promotional materials, or advertising that it
produces or distributes concerning the Products.  Distributor will not use any
such Trademarks other than with respect to the direct promotion of the
Products.  Distributor shall submit to Company and Licensor for prior written
approval copies of all advertisements and other promotional materials, including
catalog descriptions, involving the Products or the Trademarks.
 
10.3           Ownership of Trademarks.  Distributor agrees that the Trademarks
are and will remain the sole property of Licensor and agrees not to do anything
inconsistent with that ownership or to contest ownership of the Trademarks and
to take all reasonable steps as are necessary to ensure that the Trademarks, and
any goodwill therein, shall vest in and shall remain vested the
Licensor.  Distributor agrees to always identify the Trademarks as being the
property of Licensor.  Distributor also agrees that all use of the Trademarks by
Distributor will inure to the benefit of, and be on behalf of, Licensor.
Distributor hereby:  (a) acknowledges the validity of the Trademarks;
(b) acknowledges that Licensor is the owner of the Trademarks and of all
goodwill associated with the Licensor Trademarks or with the Products;
(c) agrees not to acquire any interest in, infringe upon, contest, or take any
other action to injure or to assist another to injure Licensor's rights in the
Trademarks or the Company’s rights in the License Agreement; and (d) agrees that
any interest that may be acquired by Distributor during the Term or at any time
thereafter in the Trademarks or in goodwill associated with the Trademarks or
the Products, whether in the Territory or elsewhere, shall be acquired on behalf
of and for the benefit of the Licensor, and shall be assigned to Company for the
benefit of the Licensor upon request at no charge. Distributor shall use the
Trademarks only in connection with the Products, and only during the Term.
Distributor shall promptly report to Company any violation of Company's rights
in the Trademarks or goodwill of which Distributor becomes aware.
 
10.4           Local Language Marks.  Without prejudice to the generality of the
foregoing, where Distributor assists Company to create local language Trademarks
used on or in relation to the Product, Distributor acknowledges that all rights,
title, and interest in the local language Trademarks belong to the Licensor and
all goodwill attached to the local language Trademarks shall ensure to the
benefit of the Licensor.

 
17

--------------------------------------------------------------------------------

 

10.5        Registration.  Where it is or becomes advisable for applications to
be made for the registration of any of the Trademarks in the Territory,
Distributor shall render all reasonable assistance to Company in connection
therewith.
 
10.6        Infringement.  Distributor acknowledges that solely Licensor shall
have the right to prosecute such infringements provided, however, that
Distributor shall be required to take all necessary steps to assist Licensor
and/or Company but not including the institution of any such litigation or
enforcement at the request of Licensor or Company, and contributions of any
costs incurred by Licensor or Company in connection with such litigation or
enforcement.

 
11.
TERM AND TERMINATION.

 
11.1        Term.  The term of this Agreement shall be the Term, unless earlier
terminated as provided hereunder. Distributor acknowledges and agrees that this
Agreement and the rights granted to Distributor hereunder are subject to the
terms and provisions of the License Agreement, as may be amended, modified or
supplemented from time to time. Licensor’s approval of the Distributor is also
based on the requirement that Distributor will establish threshold sales
figures, which if not met, shall give Licensor the right to require Company to
terminate Distributor’s rights. Notwithstanding anything to the contrary
contained in this Agreement, this Agreement shall terminate immediately upon
expiration or termination of the License Agreement. Further, Distributor further
agrees that Distributor will have no claim against Licensor or Company for such
termination or failure to renew this Agreement. Distributor warrants and
represents to Company that no jurisdiction within the Territory imposes a
penalty, indemnification, liquidated damages or any other form of compensation
to a distributor whose distribution rights are terminated or not renewed in the
absence of material cause therefor.
 
11.2        Termination for Cause.  Either Party shall have the right to
terminate this Agreement prior to the end of the Term upon thirty (30) days'
written notice to the other Party if:
 
11.2.1       the other Party commits any material breach of this Agreement and
such breach cannot be remedied;
 
11.2.2       the other Party commits any material breach of this Agreement,
which has not been remedied within sixty (60) days following written notice
thereof; provided that if the breach by Distributor is failure to meet the
Minimum Purchase Level then no cure period is allowed; or
 
11.2.3       the other Party enters into bankruptcy, liquidation, or
reorganization, whether compulsory or voluntary, or has a receiver appointed as
to all or any part of its assets, or takes or suffers any similar action in
consequence of debt.
 
18

--------------------------------------------------------------------------------


 
11.3          Termination on Change in Control or Termination of License;
Trademark Infringement.

(a)       Company may terminate this Agreement upon thirty (30) days' written
notice if there is a change in controlling ownership or management of
Distributor, or if Distributor sells all, or substantially all, of its assets;
or a court shall declare the Trademark to be an infringement of the rights of a
third party so that Distributor may not thereafter continue in the use thereof
in accordance with the terms and conditions hereof.
 
(b) In the event that Company, for any reason whatever, including, without
limitation, amendment, modification or termination of the License Agreement,
shall no longer be able, or have the right, to sell the Products to Distributor,
Company, at its option, may terminate this Agreement upon written notice to
Distributor, which termination shall be effective upon the giving of such notice
in accordance with Section 13.2 hereof.


(c) In the event that the promulgation, amendment, modification or other change
in the statutes, laws, rules, regulations or ordinances in effect from time to
time in the Territory, or other governmental or judicial action, shall make it
impossible or impracticable for Distributor to make payments to Company, for
four (4) consecutive weeks, in the manner or in the amount to which Company is
entitled hereunder, Company, at its option, may terminate this Agreement upon
written notice to Distributor, which termination shall be effective upon the
giving of such notice in accordance with Section 13.2 hereof.

 
11.4         Effect of Termination.  Upon the expiration or termination of this
Agreement for any reason:
 
11.4.1    Accrued Obligations.  Except as otherwise provided, expiration or
termination of this Agreement for any reason shall not release any Party hereto
from liability accrued under this Agreement prior to such expiration or
termination, nor preclude either Party hereto from pursuing any rights or
remedies accrued prior to such expiration or termination or accrued at law or in
equity with respect to any breach of this Agreement; provided, however that
Company may treat as cancelled any unfilled orders for Products that Distributor
had placed with Company
 
11.4.2    Inventory.  Within ten (10) days after the expiration or termination
of this Agreement, Distributor shall provide Company with a complete inventory
list of Products in Distributor's possession or control. Within ten (10) days
after Company's receipt of such inventory list, Company may inspect
Distributor's Product inventory and audit Distributor's records with respect to
Product inventory during normal business hours and upon at least two (2) days
prior notice.

 
19

--------------------------------------------------------------------------------

 

11.4.3     Limited Right to Sell; Return of Goods.  Upon the expiration or
termination of this Agreement for any reason, Distributor's authority to act
hereunder shall cease; provided, however, that Distributor shall be entitled to
sell only to accounts pre-approved in writing by Company its remaining stock of
Products on hand or which Distributor is contractually obligated to purchase,
for one (1) year following termination or expiration of this Agreement, but in
no event to exceed one (1) year after the date of expiration or termination of
the License Agreement. The sale of remaining Products by Distributor shall be
effected at the usual retail price and shall not be effected at reduced prices
without the prior written consent of Company.  All Trademarks, trade names, or
other data, photographs, samples, literature, and sales and promotional aids,
information, and materials of every kind provided by Company shall remain the
property of Company. Within ten (10) days after the expiration or termination of
this Agreement, Distributor shall destroy all tangible items bearing,
containing, or contained in, any of the foregoing, in its possession or control
and provide written certification of such destruction, or prepare such tangible
items for shipment to Company, as Company may direct, at Company's expense.
Distributor shall not make or retain any copies of any Confidential Information
that may have been entrusted to it.  Effective upon the expiration or
termination of this Agreement, Distributor shall cease to use all Trademarks and
trade names of Company related to Product in the Territory.
 
11.4.4     Products.  Within thirty (30) days of the expiration or termination
of this Agreement, Company shall have the right, but not the obligation, upon
written notice to Distributor, to repurchase from Distributor all or any portion
of Products remaining in Distributor's inventory at the Prices paid by
Distributor for those Products, or such lesser price mutually agreed to by the
Parties, less any amount reasonably deducted by Company as a result of any
damage to the Products, under first-in first-out accounting
principles.  Distributor agrees to deliver all Products that are repurchased by
Company to Company within thirty (30) days of Company's agreement to repurchase
such Products.
 
11.4.5     Transition.  Upon expiration or termination of this Agreement,
Distributor and Company shall diligently cooperate to effect a smooth and
orderly transition in the distribution of the Products in the Territory.  From
the time that a notice of termination is received by either Party until the
effective termination date, Distributor shall refer all Product inquiries to
Company and shall cooperate fully with any newly-appointed distributors.
 
11.4.6     Representation.  Upon the expiration or termination of this Agreement
and thereafter, Distributor shall not represent or hold itself out to be
associated with Company and shall not sell or offer to sell or do anything
stating or implying that it is authorized to sell or otherwise deal in the
Products.
 
11.4.7     No Renewal, Extension, or Waiver.  Acceptance of any order from, or
sale of, any Product to Distributor after the date of termination of this
Agreement shall not be construed as a renewal or extension hereof, or as a
waiver of termination by Company  Any purchase of Products by Distributor after
the expiration or termination hereof shall be on a strictly cash basis.
 
11.4.8     No Rights for Receiver, Liquidator, Trustee, Etc. No receiver,
liquidator, assignee, trustee or custodian appointed to administer the affairs
of Distributor, sheriff or any other officer of the court or official charged
with taking custody of Distributor’s assets or business shall have the right to
continue the performance of this Agreement on behalf of Distributor.

 
20

--------------------------------------------------------------------------------

 

12.
SURVIVAL.

 
12.1       Survival.        The provisions of Articles 1, 6, 9, 11, 12, and 13
and Sections 5.17, 5.18, 5.19, 8.2, and 10.3 shall survive any expiration or
termination of this Agreement.
 
13.
GENERAL.

 
13.1       No Other Agreements.  All previous agreements and arrangements (if
any) made by Company or any of its Affiliates and Distributor and relating to
the subject matter hereof are hereby superseded and this Agreement and the
Schedules hereto embody the entire understanding of the Parties, there being no
promises, terms, conditions, or obligations, oral or written, express or
implied, other than those contained herein or in the Schedules hereto.  This
Agreement may only be amended by a writing signed by the Parties; provided that,
subject to the advance notice requirements otherwise expressly specified in this
Agreement, Company may modify each of the Schedules hereto and certain other
provisions hereof by written notice to Distributor of such change.  Failure by
either Party to enforce any rights under this Agreement shall not be construed
as a waiver of such rights nor shall a waiver by a Party in one or more
instances be construed as constituting a continuing waiver or as a waiver in
other instances.  This Agreement is subject to the restrictions, limitations,
terms, and conditions of all applicable laws, governmental regulations,
approvals, and clearances.  If any term or provision of this Agreement shall for
any reason be held invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal, or unenforceable, had never been contained herein.
 
13.2       Notices.  Any notice required to be given hereunder shall be in
writing and may be given by facsimile transmission (confirmed by mail), personal
delivery (including by professional courier), or mailing (by first class
receipted prepaid mail) to, in the case of  Company, the address and facsimile
number set forth below and, in the case of Distributor, the address and
facsimile number set forth in Schedule A hereto, or such other address or
facsimile number as such Party may have notified the other pursuant to this
Section. In the case of facsimile transmission or personal delivery, such notice
shall be deemed to have been given upon the date of such transmission or
delivery.  In the case of mailing, such notice shall be deemed to have been
given seven (7) days after such mailing.

 
21

--------------------------------------------------------------------------------

 
 
Inter Parfums USA, LLC
551 Fifth Avenue
Suite 1500
New York, New York 10176
Telephone:        212.983.2640
Telecopier:        212.983.0654
Att.: Specialty Retail


With a copy to:
Nine West Development Corporation
1007 Orange Street, Suite 225
Wilmington, DE 19801
Attn.: Assistant Treasurer
Telecopier:         302.777.4886


13.3       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
provisions concerning the applicability of the laws of other
jurisdictions.  With respect to those matters referred to in Section 13.8(i),
any suit hereunder shall be brought only in the federal or state courts in the
districts which include New York, New York, and Distributor hereby agrees and
submits to the personal jurisdiction and venue thereof.
 
13.4       No Agency.  Nothing in this Agreement or any other document or
agreement between the Parties shall constitute or be deemed to constitute a
partnership or joint venture between the Parties.  The relationship between
Company and Distributor shall be that of independent contractors with respect to
each other, and not agents of each other.  Distributor, its officers, agents,
and employees, shall under no circumstances be considered the agents or
employees of Company. Neither Party has any express or implied right to enter
into any contracts or binding commitments in the name of or on behalf of the
other Party in any respect whatsoever, and no conduct of the Parties shall be
deemed to infer such right.
 
13.5       Assignment.  Distributor may not assign any of its rights or
obligations hereunder, whether voluntarily or by operation of law, without the
prior written consent of Company (which may be granted or withheld in its sole
discretion).  Any attempted assignment by Distributor in violation of this
provision or by virtue of the operation of law shall be void. For the purposes
of this Agreement, an assignment shall be deemed to have occurred if (i)
Distributor sells, or otherwise disposes of, substantially all of its business
or assets to another entity; (ii) Distributor merges or consolidates with or
into another entity or consummates any other form of corporate reorganization;
or (iii) if capital stock of Distributor is issued or if issued and outstanding
capital stock of Distributor is sold or otherwise transferred, with the effect
that one or more entities who are not currently stockholders of Distributor hold
beneficial ownership or actual control of more than fifty percent (50%) of the
issued and outstanding capital stock of Distributor. Notwithstanding the
foregoing, nothing herein shall be deemed to prohibit Distributor from hiring or
engaging independent sales representatives in connection with the performance of
Distributor’s obligations and duties hereunder; provided that such hiring or
engagement does not constitute an assignment or sublicense hereunder and each
independent sales representative acknowledges in writing that such
representative is bound by, and is subject to the terms and provisions of, this
Agreement. Distributor further acknowledges that it shall remain responsible for
the acts or omissions of any such independent sales representatives relating
hereto or in connection herewith. Company shall have the right, in its sole
discretion, to assign this Agreement, or any part thereof on notice to
Distributor. Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 
22

--------------------------------------------------------------------------------

 

13.6       Force Majeure.
 
(a)  If the performance of any part of this Agreement by Company is prevented,
hindered, or delayed or otherwise made impracticable by reason of any strike,
flood, riot, fire, explosion, terrorist act, governmental action in response to
or in contemplation of any terrorist act, war or any other casualty or cause
beyond the control of Company, and which cannot be overcome by reasonable
diligence and without unusual expense, Company shall be excused from such
performance to the extent that it is necessarily prevented, hindered or delayed
thereby, during the continuance of any such happening or event and for so long
as such event shall continue to prevent, hinder or delay such performance. This
Agreement shall be deemed suspended so long as and to the extent that any such
cause shall operate to prevent, hinder or delay the performance by Company of
its obligations.


(b)  Upon the occurrence of any such event Company shall, as soon as reasonably
practicable thereafter, notify Distributor of the nature and extent of any such
force majeure condition referred to in the preceding subparagraph and advise
Distributor of the nature and extent thereof.


13.7       Attorneys' Fees.  In any litigation, arbitration, or court proceeding
between the Parties with respect to this Agreement, the prevailing Party shall
be entitled to recover, in addition to any other amounts awarded, attorneys'
fees, and all costs of proceedings incurred in enforcing this Agreement.
 
13.8       Arbitration. All disputes  or disagreements relating to this
Agreement (“Disputes”) shall be exclusively and finally resolved by arbitration
in the following manner:
 
(a)         the Agreement, as well as the rights and obligations of the Parties
shall remain in full effect and force while said arbitration procedure is
pending, and the arbitration award shall be final and binding on the Parties;


(b)         all arbitration shall follow the rules of arbitration of the
International Chamber of Commerce (the “ICC”), in force as of the date of the
Agreement, and as further amended, except to the extent that such rules conflict
with the provisions of this Section 13.8, in which case the provisions of this
Section 13.8 shall control;


 
23

--------------------------------------------------------------------------------

 

(c)           all arbitration shall be conducted in New York City, New York and
the Parties agree to exclude, to the extent that it is permitted by applicable
law, any right of application or appeal to any court of competent jurisdiction
with regard to any issue of fact or issue of law arising in the course of any
arbitration. Notwithstanding anything to the contrary contained herein, the laws
of the State of New York (without reference to the principles of conflicts of
laws) shall govern the procedure, effectiveness, interpretation, construction,
performance, and application of the arbitration established herein;


(d)           the  language to be used in each arbitration shall be English;
provided that, any witness whose native language is not English may give
testimony in his or her native language, with simultaneous translation into
English (at the expense of the Party presenting any such witness) by a
translator duly appointed by the chairman of the arbitral tribunal.  Any party
to the arbitration may provide, at its own expense, simultaneous translations
from English of any oral arbitration proceedings;


(e)           any decision or award of an arbitration panel appointed in
conformity with the Agreement shall be final, binding on the Parties and shall
be drafted in the English language. The costs of arbitration shall be assumed by
the losing Party. Each party hereto hereby irrevocably consents to the exclusive
jurisdiction and venue of the federal and state courts sitting within New York
County, New York with regard to the enforcement of any arbitrators’ decision or
award rendered or granted in connection with this Agreement;


(f)           every arbitration panel shall consist of three (3) arbitrators,
being one (1) nominated by the claimant Party, one (1) nominated by the
respondent Party and one (1) appointed by the ICC, who shall be the chairman of
the arbitral tribunal. The arbitrators shall be nominated and appointed within
the terms and formalities set forth in the rules of the ICC. Only persons who
are fluent in English and that have experience in the cosmetic industry shall be
able to be appointed as arbitrators and at least one of the arbitrators must be
a lawyer. No arbitrator may be, or have been, an employee, agent, Distributor,
or advisor of any of the Parties or their Affiliates;


(g)          the arbitration award shall be given within six (6) months, from
the date when all the arbitrators were appointed in accordance with the rules of
the ICC or, in the case of replacement of any arbitrator, from the date on which
the substitute arbitrator has been appointed in accordance with the rules of the
ICC.  The arbitration award shall be deemed final and not subject to appeal to
any court or tribunal, and the Parties shall immediately take the necessary
actions to enforce it pursuant to applicable law;


(h)          the Parties hereby expressly waive any right to resolve any Dispute
relating to the Agreement, including whether this Agreement is subject to
arbitration, except in accordance with an arbitration conducted in accordance
with this Section 13.8;


(i)           the Parties reserve the right to refer to a court of competent
jurisdiction all preliminary injunction suits, if necessary to obtain legal
measures intended to protect their rights prior to or during the arbitration,
and such measures shall not be considered as a waiver or violation of the
arbitration; provided that, such judicial relief (i) is limited to that which is
required to prevent imminent damage to a Party and (ii) does not resolve the
merits or substance of such Dispute; and,

 
24

--------------------------------------------------------------------------------

 


(j)           any of the Parties may request the arbitral tribunal to, and upon
such request the arbitral tribunal, to the extent not otherwise prohibited by
applicable rules, shall, consolidate the arbitration with any other arbitration
involving any dispute, claim or controversy arising out of or relating to the
Agreement or the breach, termination or invalidity hereof or thereof.


13.9       Public Companies Acknowledgment. Distributor acknowledges that Inter
Parfums, Inc., the parent of Company, is a publicly held company with its Common
Stock traded on The Nasdaq Stock Market, National Market System and is subject
to reporting requirements of the United States federal securities laws.
Distributor further acknowledges that Inter Parfums, S.A., an Affiliate of
Company, has its common shares traded on the Euronext, and is subject to its
reporting obligations. Distributor shall not make any public statement or issue
any press release relating to this Agreement without the consent of Company,
which Company is free in its absolute discretion to withhold.
 
13.10     No Insider Trading. Distributor and its Affiliates shall not purchase
or sell the securities of Inter Parfums, Inc. or Inter Parfums, S.A., or
communicate any material non-public information to any other person under
circumstances under which it is reasonably foreseeable that such person is
likely to purchase or sell the securities of Inter Parfums, Inc. or Inter
Parfums, S.A. if such persons are in possession of such material non-public
information.
 
13.11     U.N. Convention Not to Apply. The United Nations Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement
 
13.12     Subordination to License Agreement. Notwithstanding anything to the
contrary contained in this Agreement, Distributor agrees that the rights of the
Distributor are subordinate in all respects to the rights and obligations
between Company and Licensor.
 
13.13     Distributor to Pay Own Expenses. Distributor shall pay and discharge,
at its own cost and expense, any and all claims, expenses, charges, fees and
taxes arising out of or incidental to the carrying on of its business, and
Distributor will indemnify and hold harmless Company and Licensor from and
against any and all such claims for such expenses, charges, fees and taxes.
 
[Balance of page intentionally left blank -The Signature Page(s) Schedules and
Exhibits to this Agreement Follow this Page.]

 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.



Inter Parfums USA, LLC
 
[Name of Distributor]
         
By:
   
By:
   
  (Authorized Signature)
   
  (Authorized Signature)
         
Name:
   
Name:
   
  (Print or Type)
   
  (Print or Type)
Title:
   
Title:
           
Date:
   
Date:
 

 
 
26

--------------------------------------------------------------------------------

 
 
SCHEDULES AND EXHIBITS


Schedule A
General Terms

Schedule B
Minimum Purchase Levels

Schedule C
RGA Procedures

Schedule D
Licensor’s Foreign Licensees and their Customers

 
27

--------------------------------------------------------------------------------


 
SCHEDULE A
DISTRIBUTOR AGREEMENT


General Terms


This Schedule A, when signed below, modifies and amends the Distribution
Agreement between Company and the Distributor referenced below.


"Distributor"
[insert name and address of Distributor]



“Trademarks”mean the trademark(s) owned by Licensor and its Affiliates as may be
registered, or for which registration has been applied, in the Territory,
together with the form of the Nine West logo as may be approved by Licensor from
time to time in its sole discretion; provided, however, that the appearance
and/or style of the trademarks may vary from time to time as specified or
approved by Licensor in its sole discretion.


"Effective Date"
means [insert date], subject to, however, the consent and approval of
Distributor by Licensor.



"Term"
means the period commencing on the Effective Date and continuing to December 31,
2016 (the "Initial Term").  Following the Initial Term, this Agreement shall
automatically renew for one (1) Contract Year term unless either Party gives the
other Party written notice at least sixty (60) days prior to the expiration of
the Initial Term or the renewal term of its election not to renew this
Agreement. The Initial Term and the renewal term are in all respects subject to
the provisions of Section 11.1 of the Agreement.



"Territory"
means [to be provided]



"Products"
means the products on the attached Company Product List. Notwithstanding
anything to the contrary contained herein, the Company reserves the right to
amend, change, alter and otherwise revise the content and packaging of the
Products, or delete individual or lines of Products, or add individual or lines
of Products, in its absolute discretion.



“License
Agreement”
means the License Agreement dated _______, 2010 between Nine West Development
Corporation, a Delaware corporation, and Inter Parfums USA, LLC, a New York
limited liability company, as amended and as may be amended and supplemented
from time to time.



“Licensor”
means Nine West Development Corporation.


 
28

--------------------------------------------------------------------------------

 
 
"Discount"
Distributor shall receive a discount of [●] ([●]%) from the Price List that is
current at the time  as agreed in Distributor business plan.

 
"Payment Terms"
Payment shall be made in United States dollars by wire transfer of immediately
available funds for the full amount of the purchase price for each shipment,
paid on the [●]th day from the date of the applicable Bill of Lading.



“Advertising and
Promotion”    Distributor shall spend not less than [●] ([●]%) of its Product
sales of during each Calendar Year.


"Product Returns"
A twenty percent (20%) return fee shall by charged by Company upon the return of
the Products by Distributor unless such return is due to defects in design,
material, or workmanship under normal use and service of the Products.



"Samples"
Company shall sell Samples to Distributor at the price contained in the samples
price list; provided, however, that Company reserves the right to change the
samples price list at any time and from time to time during the term of this
Agreement.

 
Inter Parfums USA, LLC
  [Name of Distributor]
       
By:
 
  By:
   
  (Authorized Signature)
 
  (Authorized Signature)
       
Name:
 
  Name:
   
  (Print or Type)
 
  (Print or Type)
Title:
 
  Title:
         
Date:
 
  Date:
 

 
 
29

--------------------------------------------------------------------------------

 
 
SCHEDULE B
MINIMUM PURCHASE LEVELS


Minimum purchase levels are set to be as follows: [to be provided]



Contract Year Ending
 
Minimum Purchase Levels
     
December 31, 2011
   
December 31, 2012
   
December 31, 2013
   
December 31, 2014
   
December 31, 2015
   
December 31, 2016
   
Thereafter (if applicable)
   

 
Inter Parfums USA, LLC
   [Name of Distributor]
       
By:
 
   By:
   
  (Authorized Signature)
 
  (Authorized Signature)
       
Name:
 
   Name:
   
  (Print or Type)
 
  (Print or Type)
Title:
 
   Title:
         
Date:
 
   Date:
 

 
 
30

--------------------------------------------------------------------------------

 

SCHEDULE C  — RETURN GOODS AUTHORIZATION PROCEDURES


Company recognizes returns for the following reasons: defective Product,
shipments that are non consistent with Purchase Order, and Company initiated
returns.  Returns for defective Product are accepted only for the individual
unit(s) affected.  All returns of Product to Company require an authorized RGA
number and, unless otherwise agreed by Company, must be freight prepaid by
Distributor.


Notify Customer Return Administrator
Telephone:  212.983.2640
Fax:   212.983.0654
 
The information needed for
 each Product is:
●           Type and quantity of Product being returned
●           The Product item number
●           Product cost
●           Reason for return



An RGA number will be assigned.  Products must be returned promptly following
issuance of the related RGA number.  All Products must be shipped to Company in
accordance with the handling instructions, including packaging, included with
such Product.  Distributor shall be responsible to, and shall indemnify, Company
for all losses attributable to failure to follow such instructions and for any
losses to the Products prior to receipt by Company  Reference the RGA number on
each shipping carton.


Return the product to:
 
REF:  RGA Number
Company, Inc.
60 Stults Road
Dayton, New Jersey 08810



Replacement Product, if required, will be shipped within a reasonable
time.  Company will bear the cost to Distributor of shipping the replacement
Product for defective Products or Company initiated returns.  Unless otherwise
agreed by Company, Distributor will pay for the cost of shipping return or
replacement Product returned for all other reasons.


Inter Parfums USA, LLC
   [Name of Distributor]
       
By:
 
   By:
   
  (Authorized Signature)
 
  (Authorized Signature)
       
Name:
 
   Name:
   
  (Print or Type)
 
  (Print or Type)
Title:
 
   Title:
         
Date:
 
   Date:
 

 
 
31

--------------------------------------------------------------------------------

 

SCHEDULE D
LICENSOR’S FOREIGN LICENSEE and their CUSTOMERS


[to be inserted from for the applicable Territory from the table in License
Agreement]

 
32

--------------------------------------------------------------------------------

 